 



EXHIBIT 10.8
CONFIDENTIAL TREATMENT REQUESTED
A.Prot. 2006/35
dated March 30, 2006 of the Notary
Dr. Dieter Gränicher, Basel (Switzerland)
NOTARIAL DEED
AGREEMENT
FOR THE SALE AND PURCHASE AND TRANSFER OF ALL
SHARES IN SIGOS SYSTEMINTEGRATION GMBH
Negotiated at Basel/Switzerland this 30th (thirtieth) day of March 2006 (two
thousand and six).
Before me, the undersigned Notary Public
Dr. Dieter Gränicher
at Basel/Switzerland appeared today:

1.   Dr. Matthias Müller, born XXXXXXXXXX, German citizen, attorney at law, with
business address at DE 70469 Stuttgart, Maybachstrasse 6 and privat domicile at
DE 60594 Frankfurt am Main, Grosse Rittergasse 13, identified by his identity
card,       according to his declarations acting not in his own name, but
released from the restrictions imposed by § 181 German Civil Code in the name
and on behalf of

  a)   Keynote Germany Holding GmbH, with its seat in Stuttgart and registered
office at Stresemannstrasse 79, DE 70469 Stuttgart, registered with the
Commercial Register at the Local Court (Amtsgericht) of Stuttgart under HRB
720574,

— hereinafter referred to as “Purchaser” –
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



2

      with reference to a certified print-out of the Commercial Register of
March 24, 2006 and with reference to a written power of attorney (with signature
certified) of March 27, 2006 as well as a Shareholders’ Resolution of March 26,
2006 including a written power of attorney (with signatures certified) of
March 6, 2006 and a Secretary’s Certificate of March 3, 2006, all the originals
of which have been submitted to the Notary and hereby certified copies of which
are attached to this Deed,     b)   Keynote Systems Inc., a corporation
established under the laws of Delaware, with its registered office at 15 East
North Street, City of Dover, County of Kent, Delaware, USA,

— hereinafter referred to as “Keynote” -
with reference to a written power of attorney (with signature certified) of
March 27, 2006, the original of which has been submitted to the Notary and a
hereby certified copy of which is attached to this Deed,

2.   Mr. Helmut Friedel, management consultant, born XXXXXXXXXX, German citizen,
with private domicile at XXXXXXXXXX, identified by his identity card,

— hereinafter referred to as “Seller 2” -

3.   Mr. Johannes Reis, Dipl.-Ingenieur, born XXXXXXXXXX, German citizen, with
private domicile at XXXXXXXXXX, identified by his passport,

according to his declarations acting

  3.1   in his own name,

— hereinafter referred to as “Seller 1” -, and

  3.2   released from the restrictions imposed by § 181 German Civil Code in the
name and on behalf of

  a)   Mr. Erich Weikert, Dipl.-Kaufmann, born XXXXXXXXXX, with private domicile
at XXXXXXXXXX,

— hereinafter referred to as “Seller 3” -,
A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



3

      with reference to a power of attorney (with signature certified) dated
March 27, 2006, the original of which has been submitted to the Notary and a
hereby certified copy of which is attached to this Deed,     b)   Mr. Johann
Banken, Dipl.-Informatiker, born XXXXXXXXXX, with private domicile at
XXXXXXXXXX,

— hereinafter referred to as “Seller 4” -,

      with reference to a power of attorney (with signature certified) dated
March 24, 2006, the original of which has been submitted to the Notary and a
hereby certified copy of which is attached to this Deed,     c)   Mr. Adil Kaya,
born XXXXXXXXXX, with private domicile at XXXXXXXXXX,

— hereinafter referred to as “Seller 5” -,

      with reference to a power of attorney (with signature certified) dated
March 27, 2006, the original of which has been submitted to the Notary and a
hereby certified copy of which is attached to this Deed,     d)   Mr. Martin
Löhlein, Dipl.-Ingenieur, born XXXXXXXXXX, with private domicile at XXXXXXXXXX,

— hereinafter referred to as “Seller 6” -,

      with reference to a power of attorney (with signature certified) dated
March 27, 2006, the original of which has been submitted to the Notary and a
hereby certified copy of which is attached to this Deed,     e)   Mr. Norbert
Neumeister, born XXXXXXXXXX, with private domicile at XXXXXXXXXX,

— hereinafter referred to as “Seller 7” -,
with reference to a power of attorney (with signature certified) dated March 27,
2006, the original of which has been submitted to the Notary and a hereby
certified copy of which is attached to this Deed,
A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



4

— Seller 1 through Seller 7 jointly and severally, the “Sellers” —
— each of the Sellers and the Purchaser individually
hereinafter also refer to as “Party” and, jointly, the “Parties” —
The acting Notary advised the persons appearing that a notary who or whose
partners in the law firm have formerly acted as legal advisors to one of the
parties involved in the matter to be notarized would not be entitled to take
office as a notary in the matter at hand pursuant to § 233 Sect. 1(4) of the
Introductory Act of the Canton Basel-City relating to the Swiss Civil Code which
provision corresponds with the so-called “Vorbefassungsverbot” under the German
Act of Notarization (§ 3 Sect. 1(7)). The acting Notary states that he himself
and his firm have not been involved in the matter at hand in the meaning of said
provisions. By approving the present Agreement, the parties hereto shall confirm
such statement of the acting Notary.
The persons appearing requested this Deed including some of its Schedules to be
recorded in the English language. The acting Notary Public who is in sufficient
command of the English language ascertained that the persons appearing are also
in command of the English language. After having been instructed by the acting
Notary, the persons appearing waived the right to obtain the assistance of a
sworn interpreter and to obtain a certified translation of this Deed including
the English Schedules hereto into their German mother tongue.
Then the persons appearing, acting as indicated, declared with request for
notarial recording the following:
Table of Contents

         
A. PREAMBLE
    7  
 
       
B. Share PURCHASE AND TRANSFER AGREEMENT
    8  
 
       
1.Definitions
    8  
 
       
2.Object of this Purchase Agreement; Sale Shares
    8  
 
       
2.1 Share of Seller 1
    8  
2.2 Share of Seller 2
    9  
2.3 Share of Seller 3
    9  
2.4 Share of Seller 4
    9  
2.5 Share of Seller 5
    9  

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



5

         

       
2.6 Share of Seller 6
    9  
2.7 Share of Seller 7
    9  
 
       
3. Sale and Purchase of the Sale Shares
    9  
 
       
3.1 Sale and Purchase of the Seller 1 Share
    9  
3.2 Sale and Purchase of the Seller 2 Share
    10  
3.3 Sale and Purchase of the Seller 3 Share
    10  
3.4 Sale and Purchase of the Seller 4 Share
    10  
3.5 Sale and Purchase of the Seller 5 Share
    10  
3.6 Sale and Purchase of the Seller 6 Share
    10  
3.7 Sale and Purchase of the Seller 7 Share
    10  
3.8 Right to Dividends
    10  
 
       
4. Total Purchase Price
    11  
 
       
4.1 Total Purchase Price
    11  
4.2 Purchase Price Adjustment
    11  
4.3 Initial Purchase Price
    11  
4.4 Holdbacks
    12  
4.5 Payment Mode
    12  
4.6 Payment of Adjustment Amount
    13  
4.7 Determination of Total Earnout Price
    13  
4.8 Total Consideration
    14  
4.9 Escrow Account
    14  
 
       
5. Assignment of the Sale Shares
    14  
 
       
5.1 Assignment of Seller 1 Share
    14  
5.2 Assignment of Seller 2 Share
    14  
5.3 Assignment of Seller 3 Share
    14  
5.4 Assignment of Seller 4 Share
    15  
5.5 Assignment of Seller 5 Share
    15  
5.6 Assignment of Seller 6 Share
    15  
5.7 Assignment of Seller 7 Share
    15  
5.8 Condition precedent
    15  
5.9 Consent of SIGOS and Sellers
    15  
 
       
6. Closing Date; Conditions to Closing
    16  
 
       
6.1 Condition precedent; Closing Date
    16  
6.2 Conditions to Closing for the Sellers
    16  
6.3 Conditions to Closing for the Purchaser
    17  
6.4 Cut-Off Date
    18  
 
       
7. Pre-Closing Actions
    18  
 
       
8. Closing Financial Statements
    19  
 
       
8.1 Preparation of the Closing Financial Statements
    19  
8.2 Review and Acceptance or Rejection
    19  
8.3 Dispute Resolution Procedure
    19  
8.4 Co-operation and Access
    20  
 
       
9. Representations and Warranties of the Sellers
    20  
 
       
9.1 Execution of and Performance under the Purchase Agreement by Sellers
    21  
9.2 Legal Matters regarding SIGOS
    21  

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



6

         

       
9.3 The Sale Shares
    22  
9.4 Equity interests of SIGOS
    22  
9.5 Financial Statements; no undisclosed liabilities
    22  
9.6 Absence of Certain Changes
    24  
9.7 Environmental Matters
    25  
9.8 Material Contracts and Commitment/Licenses and Permits
    26  
9.9 Other Contracts
    28  
9.10 Critical Contracts
    28  
9.11 Intellectual Property Rights
    29  
9.12 Assets of SIGOS
    36  
9.13 Employees and Pensions
    37  
9.14 No Brokers
    41  
9.15 Authorizations
    41  
9.16 Compliance
    41  
9.17 Litigation
    42  
9.18 Real Property Lease Contracts
    43  
9.19 Certain Transactions and Agreements
    43  
9.20 Insurance
    43  
9.21 Tax and Tax Returns
    44  
9.22 Full Disclosure
    45  
 
       
10. Remedies for Breach of Representations and Guarantees
    46  
 
       
10.1 Remedies
    46  
10.2 Maximum Amount
    46  
10.3 Exclusion of Further Remedies and Further Liability
    47  
 
       
11. Survival of Representations and Warranties and Statute of Limitations
(Verjährung)
    47  
 
       
11.1 General
    47  
11.2 Specific Legal Matters
    47  
11.3 Intellectual Property Matters
    47  
11.4 Tax Matters
    47  
11.5 Suspension of the Limitation Period
    48  
 
       
12. Tax Indemnifications
    48  
 
       
12.1 Indemnification
    48  
12.2 Due date
    48  
12.3 Tax and Balance Sheet Treatment of Payments
    49  
12.4 Time Limitation
    49  
12.5 Tax Assessments and Tax Audits
    49  
12.6 Defense
    49  
12.7 Limitation of Liability
    50  
 
       
13. Other Indemnifications
    50  
 
       
13.1 Environmental
    50  
13.2 Excluded Liabilities
    51  
 
       
14. Claims
    51  
 
       
14.1 Notice of Claims
    51  
14.2 Resolution of Notice of Claim
    51  
 
       
15. Reduction of Holdback Amount and Total Earnout Price
    52  

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



7

         

       
16. Release of Holdback Amount and Total Earnout Price.
    53  
 
       
16.1 Release of Remaining Holdback Amount on Release Date
    53  
16.2 Second Release Date
    53  
16.3 Release after the Final Determination of Revenue and Contribution Margin
  53
16.4 Release of any Remaining Amounts
    54  
 
       
17. Parent Guarantee
    54  
 
       
18. Appointment of Representative
    54  
 
       
19. [intentionally left blank]
    55  
 
       
20. Other Covenants
    55  
 
       
20.1 Further Co-operation
    55  
20.2 Announcements
    55  
20.3 Right to the Name “SIGOS”
    55  
 
       
21. Dispute Resolution
    56  
 
       
21.1 Dispute Resolution
    56  
21.2 Provisional Relief
    57  
 
       
22. General Provisions
    57  
 
       
22.1 Language
    57  
22.2 Governing Law
    57  
22.3 Liability of Sellers
    58  
22.4 Expenses
    58  
22.5 Partial invalidity
    58  
22.6 Amendments
    58  
22.7 Business Day
    58  
22.8 List of Schedules
    59  
22.9 Entire Agreement
    59  
22.10 Notices and Communications
    59  
 
       
C. COUNTERPARTS (AUSFERTIGUNGEN) OF THIS DEED / COPIES
    60  

A.
PREAMBLE

1.   Purchaser is a German company with limited liability (Gesellschaft mit
beschränkter Haftung, GmbH), with its registered office in DE 70469 Stuttgart,
Stresemannstrasse 79, Germany, and duly registered in the commercial register of
the Local Court (Amtsgericht) of Stuttgart under no. HRB 720574.

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



8

2.   SIGOS Systemintegration GmbH is a German limited liability company, with
its registered office in Nuremberg, Germany, and duly registered in the
commercial register of the Local Court (Amtsgericht) of Nuremberg under HRB 9323
(“SIGOS”). SIGOS is engaged in the provision of services and the realization of
software and hardware solutions, in particular test solutions for, among other
things, planning, specification and integration of telecommunications and other
infrastructures (Erbringung von Dienstleistungen und die Realisierung von Soft-
und Hardwarelösungen, insbesondere Testlösungen unter anderem für Planung,
Spezifikation und Integration von Telekommunikations- und anderen
Infrastrukturen).   3.   The Sellers are the sole shareholders in SIGOS. They
intend to sell and to transfer title to all shares in SIGOS to the Purchaser and
the Purchaser intends to acquire all shares in SIGOS.

NOW, THEREFORE, the Parties hereby agree to the following share purchase and
transfer agreement (the “Purchase Agreement”):
B.
SHARE PURCHASE AND TRANSFER AGREEMENT

1.   Definitions       Schedule 1 sets forth the definitions of the capitalized
terms used in this Purchase Agreement.   2.   Object of this Purchase Agreement;
Sale Shares       SIGOS has a nominal share capital in the amount of XXXXXXXXXX.
The Sellers are the sole shareholders in SIGOS.   2.1   Share of Seller 1      
Seller 1 holds one share in the nominal amount of XXXXXXXXXX (“Seller 1 Share”).

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



9

2.2   Share of Seller 2       Seller 2 holds one share in the nominal amount of
XXXXXXXXXX (“Seller 2 Share”).   2.3   Share of Seller 3       Seller 3 holds
one share in the nominal amount of XXXXXXXXXX (“Seller 3 Share”).   2.4   Share
of Seller 4       Seller 4 holds one share in the nominal amount of XXXXXXXXXX
(“Seller 4 Share”).   2.5   Share of Seller 5       Seller 5 holds one share in
the nominal amount of XXXXXXXXXX (“Seller 5 Share”).   2.6   Share of Seller 6  
    Seller 6 holds one share in the nominal amount of XXXXXXXXXX (“Seller 6
Share”).   2.7   Share of Seller 7       Seller 7 holds one share in the nominal
amount of XXXXXXXXXX (“Seller 7 Share” and Seller 1 Share through Seller 7 Share
together, the “Sale Shares”).   3.   Sale and Purchase of the Sale Shares   3.1
  Sale and Purchase of the Seller 1 Share       Seller 1 hereby sells to the
Purchaser and the Purchaser hereby purchases from Seller 1 the Seller 1 Share
with economic effect as of April 3, 2006, (the “Effective Date”).

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



10

3.2   Sale and Purchase of the Seller 2 Share       Seller 2 hereby sells to the
Purchaser and the Purchaser hereby purchases from Seller 2 the Seller 2 Share
with economic effect as of the Effective Date.   3.3   Sale and Purchase of the
Seller 3 Share       Seller 3 hereby sells to the Purchaser and the Purchaser
hereby purchases from Seller 3 the Seller 3 Share with economic effect as of the
Effective Date.   3.4   Sale and Purchase of the Seller 4 Share       Seller 4
hereby sells to the Purchaser and the Purchaser hereby purchases from Seller 4
the Seller 4 Share with economic effect as of the Effective Date.   3.5   Sale
and Purchase of the Seller 5 Share       Seller 5 hereby sells to the Purchaser
and the Purchaser hereby purchases from Seller 5 the Seller 5 Share with
economic effect as of the Effective Date.   3.6   Sale and Purchase of the
Seller 6 Share       Seller 6 hereby sells to the Purchaser and the Purchaser
hereby purchases from Seller 6 the Seller 6 Share with economic effect as of the
Effective Date.   3.7   Sale and Purchase of the Seller 7 Share       Seller 7
hereby sells to the Purchaser and the Purchaser hereby purchases from Seller 7
the Seller 7 Share with economic effect as of the Effective Date.   3.8   Right
to Dividends       The sale of the Sale Shares includes all rights attached to
the Sale Shares, including but not limited to, the right to the profits of SIGOS
of the current fiscal year 2006 and any non-distributed profits of previous
fiscal years.

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



11

4.   Total Purchase Price   4.1   Total Purchase Price       The purchase price
for all Sale Shares shall amount to EUR 25 million (in words: Euro twenty-five
million), subject to adjustments as provided in Section 4.2 of this Purchase
Agreement (the “Total Purchase Price”) plus the Total Earnout Price, if any. The
Total Purchase Price will be allocated to each of the Sellers according to their
quota of the Sale Shares as set forth in Section 2.1 through 2.7.   4.2  
Purchase Price Adjustment       The purchase price shall be adjusted as follows:
If the total assets according to Section 266 para.2 lit A. and B. German
Commercial Code (Handelsgesetzbuch, HGB) reflected on the balance sheet of the
Closing Financial Statement (the “Total SIGOS Assets”), do not equal or not
exceed the total liabilities according to Section 266 para.3 lit. B and C.
German Commercial Code (Handelsgesetzbuch, HGB)) reflected on the balance sheet
of the Closing Financial Statement (the “Total SIGOS Liabilities”), the purchase
price for all Shares shall be reduced by an amount equal to the negative
difference between such Total SIGOS Assets and such Total SIGOS Liabilities (the
“Adjustment Amount”).   4.3   Initial Purchase Price       The initial purchase
price for the Sale Shares shall amount to EUR 20 million (in words: Euro twenty
million) (the “Initial Purchase Price”) and will be allocated to the Sellers as
follows:

  a.   XXXXXXXXXX shall be paid to Seller 1 (the “Principal Amount 1”).     b.  
XXXXXXXXXX shall be paid to Seller 2 (the “Principal Amount 2”).     c.  
XXXXXXXXXX shall be paid to Seller 3 (the “Principal Amount 3”).     d.  
XXXXXXXXXX shall be paid to Seller 4 (the “Principal Amount 4”).

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



12

  e.   XXXXXXXXXX shall be paid to Seller 5 (the “Principal Amount 5”).     f.  
XXXXXXXXXX shall be paid to Seller 6 (the “Principal Amount 6”).     g.  
XXXXXXXXXX shall be paid to Seller 7 (the “Principal Amount 7”) (and Principal
Amount 1 through Principal Amount 7, the “Principal Amounts”)

    At the Closing Date, Purchaser shall transfer the Initial Purchase Price
into a joint bank account of the Sellers as per Section 4.5 (the “Sellers Bank
Account”).   4.4   Holdbacks       Purchaser will withhold an amount of EUR
4 million (the “Holdback Amount”) and an amount of EUR 1 million (the “Second
Holdback Amount”). At the Closing Date, the Holdback Amount and the Second
Holdback Amount shall be paid by Purchaser into a newly established escrow
account to be jointly opened and held (‘Und-Konto’) by the Sellers or the
Representative on the one hand and the Purchaser on the other hand (the “Escrow
Account”) at a German bank (the “Escrow Agent”). The details of the Escrow
Account are dealt with in Section 4.9 of this Agreement.   4.5   Payment Mode  
    All payments owed by Purchaser to Sellers under this Agreement shall be paid
by Purchaser to the Sellers Bank Account. The credit made to the Sellers Bank
Account shall have the effect of discharging (schuldbefreiende Wirkung) the
Purchaser’s obligation in relation to each and all Sellers.       The payments
under this Purchase Agreement of the Initial Purchase Price, the Adjustment
Amount and the Earnout Amount shall be made by wire transfer of the relevant
amount in EUR to the receiving party’s bank accounts as per Section 4.5 or to
any other bank accounts of the receiving party, provided that the receiving
party has designated such other bank account and notified the paying party of it
in writing no later than five Business Days prior to the date of the relevant
transfer.

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



13

  a.   Sellers Bank Account         XXXXXXXXXX.     b.   Purchaser Bank Account
        XXXXXXXXXX.

4.6   Payment of Adjustment Amount       In the event that the Adjustment Amount
exceeds the aggregate of the Holdback Amount and the Second Holdback Amount, the
Holdback Amount and the Second Holdback Amount shall be released within ten
(10) Business Days after the finalization of the Closing Financial Statements,
as per Section 7 and paid to the Purchaser. The amount equal to the difference
of the Adjustment Amount exceeding the aggregate of the Holdback Amount and the
Second Hold Back Amount, if any, shall be paid by the Sellers to the Purchasers
within ten (10) Business Days after the finalization of the Closing Financial
Statements, as per Section 7. In the event that the Adjustment Amount does not
exceed the aggregate of the Holdback Amount and the Second Holdback Amount, an
amount equal to the Adjustment Amount shall be taken from the Holdback Amount
first, and then the Second Holdback Amount, and shall be released within ten
(10) Business Days after the finalization of the Closing Financial Statements,
as per Section 7 and paid to the Purchaser. The Adjustment Amount shall bear
interest as of the Closing Date; the interest rate applicable shall be 5 % p.a..
  4.7   Determination of Total Earnout Price       If both (i) Revenues (as
defined on Schedule 4.7 hereto) during the Earnout Period (as defined on
Schedule 4.7 hereto) is XXXXXXXXXX and (ii) Contribution Margin during the
Earnout Period is XXXXXXXXXX then the total earnout price shall equal XXXXXXXXXX
(the “Total Earnout Price”); provided that (a) if the Contribution Margin for
the Earnout Period is XXXXXXXXXX, the Total Earnout Price shall be XXXXXXXXXX;
and (b) if, for XXXXXXXXXX financial quarters during the Earnout Period, the
Contribution Margin is XXXXXXXXXX, the Total

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



14

    Earnout Price shall be XXXXXXXXXX. Such amount shall be calculated and paid
as provided in Sections 15 and 16 hereof and Schedule 4.7 hereto.   4.8   Total
Consideration Notwithstanding anything to the contrary contained in this
Agreement, in no event shall the aggregate consideration paid by Purchaser to
the Sellers exceed the Total Purchase Price plus the Total Earnout Price. 4.9
Escrow Account Any dispositions over the Escrow Account as well as over any
monies held in the Escrow Account shall be made jointly by the Sellers or the
Representative (as the case may be) and the Purchaser by giving written
instruction to the Escrow Agent. The Parties shall instruct the Escrow Agent
accordingly. If monies are to be released from the Escrow Account to the Sellers
or the Purchaser, as the case may be, the respective amount shall be transferred
together with any and all interest accrued on such amount until it is released,
less any costs related to the Escrow Account attributable to such amount.   5.  
Assignment of the Sale Shares   5.1   Assignment of Seller 1 Share       Seller
1 hereby assigns the Seller 1 Share to the Purchaser who accepts such
assignment.   5.2   Assignment of Seller 2 Share       Seller 2 hereby assigns
the Seller 2 Share to the Purchaser who accepts such assignment.   5.3  
Assignment of Seller 3 Share       Seller 3 hereby assigns the Seller 3 Share to
the Purchaser who accepts such assignment.

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



15

5.4   Assignment of Seller 4 Share       Seller 4 hereby assigns the Seller 4
Share to the Purchaser who accepts such assignment.   5.5   Assignment of Seller
5 Share       Seller 5 hereby assigns the Seller 5 Share to the Purchaser who
accepts such assignment.   5.6   Assignment of Seller 6 Share       Seller 6
hereby assigns the Seller 6 Share to the Purchaser who accepts such assignment.
  5.7   Assignment of Seller 7 Share       Seller 7 hereby assigns the Seller 7
Share to the Purchaser who accepts such assignment.   5.8   Condition precedent
      The assignments pursuant to Sections 5.1 through 5.7 are subject to the
condition precedent (aufschiebende Bedingung) set forth in Section 6.1.   5.9  
Consent of SIGOS and Sellers

  a.   The Sellers have unanimously approved in writing the assignment of the
Sale Shares to the Purchaser as set forth in Section 5 in the form of the
attached Schedule 5.9a.     b.   SIGOS has approved in writing the assignment of
the Sale Shares to the Purchaser as set forth in Section 5 in the form of the
attached Schedule 5.9b.

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



16

6.   Closing Date; Conditions to Closing   6.1   Condition precedent; Closing
Date       The assignments of the Sale Shares pursuant to Section 5.1 through
5.7 are subject to the condition precedent (aufschiebende Bedingung) of the
Parties having executed the declaration set forth in Schedule 6.1 (the “Closing
Declaration”; the date at which such condition precedent has been fulfilled, the
“Closing Date—; and the execution of the Closing Declaration by the Parties, the
“Closing”).   6.2   Conditions to Closing for the Sellers       The obligation
of the Sellers to close the transaction under this Purchase Agreement and to
execute the Closing Declaration shall be subject to the satisfaction and
fulfilment, or waiver by the Representative, of the following conditions:

  a.   The Initial Purchase Price has been transferred to the Sellers Bank
Account per Section 4.5.     b.   The Holdback Amount and the Second Holdback
Amount have been transferred to the Escrow Account.     c.   A certificate of
the Secretary of Keynote’s substantively in the form as set forth in
Schedule 6.2c (without Exhibits A-C) evidencing that this Agreement has been
duly and validly approved by Keynote’s Board of Directors in accordance with
applicable Legal Requirements, Keynote’s certificate of incorporation and
bylaws.     d.   Documentation evidencing Keynote’s grant of options to purchase
shares of its common stock, at the then fair market value, to the persons and in
the amounts set forth in Schedule 6.2d.     e.   Delivery of a copy of an
excerpt from the Commercial Register of the Purchaser or, if such excerpt should
not yet be available, a copy of the notification regarding the registration of
the Purchaser with the Commercial Register (Eintragungsnachricht).

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



17

6.3   Conditions to Closing for the Purchaser       The obligation of the
Purchaser to close the transaction under this Purchase Agreement and to execute
the Closing Declaration shall be subject to the satisfaction and fulfillment, or
waiver by Purchaser, of the following conditions:

  a.   The Sellers shall have issued a certificate in the form attached hereto
as Schedule 6.3a to the Purchaser that they have performed and complied with all
of their covenants and obligations under this Purchase Agreement which are to be
performed or complied with by them prior to or on the Closing Date in all
material respects.     b.   There shall not exist any injunctions or decrees in
any jurisdiction that may restrain or prohibit the consummation of the
transactions contemplated hereby.     c.   The Purchaser shall have been
furnished a certificate by the Sellers stating that there has been no Material
Adverse Change to the SIGOS Business occurred, except as set forth in
Schedule 9.6 under no 9.6a).     d.   The Sellers shall have provided duly
executed copies of all consents, approvals, assignments, notices, waivers,
authorizations or other certificates from, or provided to, the third parties set
forth in Schedule 6.3d as may be necessary and appropriate to (i) keep in full
force and effect and avoid the breach, violation of, termination of, or adverse
change to any and all Material Contracts after the Transfer, (ii) provide for
the preservation of SIGOS’ IP Rights and other assets and properties after the
Transfer, (iii) to enable Purchaser to carry on the business of SIGOS
immediately after the Effective Date and (iv) consummate the Transfer, the
Purchaser Ancillary Agreements and the SIGOS Ancillary Agreements, in each case,
in form and substance satisfactory to the Purchaser.     e.   Purchaser has
received from the persons listed in Schedule 6.3e:

  aa.   executed employment agreements between such persons and SIGOS in the
form attached hereto as Schedule 6.3eaa (the “Employment Agreements”), and

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



18

  bb.   executed non-competition agreements between such persons and SIGOS in
the form attached hereto as Schedule 6.3ebb (the “Non Competition Agreements”).

  f.   Delivery by the Sellers of resignations of the managing directors
(Geschäftsführer), Helmut Friedel and Erich Weikert, specified in Schedule 6.3f
of SIGOS prior to the Closing Date.     g.   Evidence reasonably satisfactory to
Purchaser of the repayment or satisfaction in full of the obligations to the
creditors and release of liens listed on Schedule 6.3g.

6.4   Cut-Off Date       If the conditions to Closing pursuant to Section 6.2
have not been fulfilled on or prior to April 15, 2006, the Sellers may cancel
(aufheben) this Purchase Agreement with immediate effect by giving notice in
writing to the other party. If the conditions to Closing pursuant to Section 6.3
have not been fulfilled on or prior to April 15, 2006, the Purchaser may cancel
(aufheben) this Purchase Agreement with immediate effect by giving notice in
writing to the other party. In case of a cancellation of this Purchase Agreement
pursuant to this Section 6.4, each Party will bear its respective costs incurred
in connection with this Purchase Agreement, waiving any claims thereunder or
under any other agreement with respect to the transactions contemplated by this
Purchase Agreement against the other Party.   7.   Pre-Closing Actions       The
Sellers shall between the date hereof and the Closing Date procure that SIGOS
and its Business is operated in the ordinary course, consistent with past
practice and not incur any material liabilities.

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



19

8.   Closing Financial Statements   8.1   Preparation of the Closing Financial
Statements       The Parties shall cause (i) SIGOS to prepare the financial
statements (Jahresabschluss) in the English language consisting of the balance
sheet (Bilanz) as of the Closing Date in accordance with the German Commercial
Code (HGB) and the German generally accepted accounting principles (Grundsätze
ordnungsgemäßer Buchführung und Bilanzierung, GoB - “German GAAP”) consistently
applied, (ii) Baumgartner und Kollegen, the auditors of SIGOS, to audit such
financial statements (“Baumgartner und Kollegen Audit Report”), and (iii) to
deliver such audited statements (the “Draft Closing Financial Statements”) to
the Sellers and the Purchaser without any undue delay but in no case no later
than forty-five (45) days after the Closing Date.   8.2   Review and Acceptance
or Rejection       Following receipt of the Draft Closing Financial Statements,
the Sellers and the Purchaser will be afforded a period of forty-five (45) days
to review such draft. During this period, the Sellers and the Purchaser will
have the right, if they so elect, to have their independent certified
accountants and/or internal auditors inspect any work papers generated by SIGOS
and/or Baumgartner und Kollegen, their accountants, in preparation of the Draft
Closing Financial Statements. At or before the end of such period, the Sellers
and the Purchaser may either (i) ac cept the Draft Closing Financial Statements
or (ii) deliver to the other Party written notice of those items in the Draft
Closing Financial Statements which the so notifying Party disputes, in which
case only these items identified by the Parties shall be deemed to be in
dispute. Any such notice shall specify in reasonable detail the basis of the
Party’s reason for such dispute.   8.3   Dispute Resolution Procedure       If
items in the Draft Closing Financial Statements have been disputed pursuant to
Section 8.2 and the Parties have been unable to resolve any such dispute and/or
if the Parties have been unable to agree on the Adjustment Amount, if

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



20

    any, within a period ending sixty (60) days after the receipt of the Draft
Closing Financial Statements, the Parties will refer the unresolved dispute for
final and binding resolution to a German partner of Ebner, Stolz & Partner,
Stuttgart, (the “Neutral Accountant”). The Parties shall instruct the Neutral
Accountant to deliver its written opinion (including reasons for the Neutral
Accountant’s decision on each disputed item) to them not later than 1
(one) month after the remaining differences have been referred to it. The
decision of the Neutral Accountant shall be in writing and shall, absent
manifest error, be final, binding and conclusive on the Parties (within the
limits set forth in Section 319 para. (1) German Civil Code (Bürgerliches
Gesetzbuch, BGB)) and shall not be subject of any appeal. Before issuing a
decision on the matter, the Neutral Accountant shall grant the Parties
opportunity to deliver a statement of opinion. The fees and expenses of the
Neutral Accountant, if any, shall be borne by the Sellers and the Purchaser in
equal shares, notwithstanding the Neutral Accountant’s decision. For the
purposes of this Purchase Agreement, the financial statements (Jahresabschluss)
of SIGOS for the period between January 1, 2006 and the Closing Date shall be
deemed to be (i) agreed by the Parties or (ii) determined by the Neutral
Accountant (the “Closing Financial Statements”).   8.4   Co-operation and Access
      The Sellers and the Purchaser and their representatives and advisors shall
be granted such reasonably requested access to any books, records or other infor
mation in the possession of SIGOS or the other Party that may be used or useful
in evaluating the (Draft) Closing Financial Statements.   9.   Representations
and Warranties of the Sellers       The Sellers hereby represent and warrant
jointly and severally (je einzeln und gesamtschuldnerisch) by way of an
independent guarantee (selbständiges Garantieversprechen) as of the date hereof
and as of the Closing Date the following:

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



21

9.1   Execution of and Performance under the Purchase Agreement by Sellers      
Each Seller has all necessary legal power and authority to execute this Purchase
Agreement and to perform fully its respective obligations thereunder. The
execution and performance of this Purchase Agreement and any other agreement
provided for in this Purchase Agreement by the Sellers will not violate (i) any
contracts to which any of them is a party or (ii) any law, judgement or ruling
to which any of them may be subject.   9.2   Legal Matters regarding SIGOS

  a.   The statements made in item 2 of the preamble and Section 2 are true.
SIGOS is a duly organized company with limited liability, validly existing under
the laws of Germany in accordance with its articles of association as currently
registered with the respective competent German commercial register. The excerpt
of the competent German commercial register which is attached as Schedule 9.2a
is true and complete and there is neither any registration in the commercial
register pending nor any fact existing which is to be filed for registration
with the commercial register.     b.   SIGOS is neither under a commercial law
perspective nor under an insolvency law perspective overindebted (überschuldet)
or insolvent (zahlungsunfähig) and to the Sellers’ Knowledge no such situation
is threatening. No petition to initiate insolvency proceedings over the assets
of SIGOS has been filed and to the Sellers’ Knowledge no such petition is
threatening. Neither the Sellers nor any other competent body have resolved to
dissolve SIGOS.     c.   There are no supplementary or side agreements with
respect to the articles of association of SIGOS, no inter-company agreements
(Unternehmensverträge) within the meaning of §§ 291 et seq. of the German Stock
Corporation Act (Aktiengesetz, AktG), voting trusts, proxies, sub-participation
agreements (Unterbeteiligungsverträge), silent participation agreements (stille
Beteiligungsverträge) or other similar agreements with respect to SIGOS.

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



22

  d.   Except for the silent participations (stille Beteiligungen) of BayBG
Bayerische Beteiligungsgesellschaft mbH (“BayBG”), BayernKapital
Risikokapitalbeteiligungs GmbH (“BayernKapital”) and tgb
Technologie-Beteiligungsgesellschaft mbH (“TBG”), there were no silent
participations with respect to SIGOS. The silent participations with BayBG,
BayernKapital and TBG were terminated in June/July 2003 and all claims in
connection with the silent participations are settled and satisfied.

9.3   The Sale Shares       The Sale Shares are legally existing. Sellers are
the sole legal and economical owner of the Sale Shares free of any third party
rights and are free to sell and assign the Sale Shares (free of any third party
rights) without the consent of any person which is not a Party to this Purchase
Agreement. All initial capital contributions (Stammeinlagen) with respect to the
Sale Shares have been paid in and have neither directly nor indirectly been
repaid; in particular no equity replacing debt (eigenkapitalersetzendes
Darlehen) nor any other equity replacing performance of any shareholder
(eigenkapitalersetzende Gesellschafterleistung) has been repaid.   9.4   Equity
interests of SIGOS       SIGOS does not hold any equity interest in any other
company, undertaking or legal entity and is not member of any association
(Verein oder Verband), except as set forth in Schedule 9.4.   9.5   Financial
Statements; no undisclosed liabilities       The Sellers have handed over to the
Purchaser a complete and true copy of the audited financial statements of SIGOS
for the period ending on 31 December 2005 (the “Financial Statements 2005”).    
  The Financial Statements 2005 have been prepared in accordance with and comply
in all respects with the statutory provisions of the German Commercial Code
(HGB) and German GAAP consistently applied, and, according to the German
Commercial Code and German GAAP, present a true and fair view of the assets

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



23

and liabilities, financial position and earnings position (Vermögens-, Finanz-
und Ertragslage) of SIGOS as of 31 December 2005.
Without limiting the generality of the preceding subparagraph,

  a.   the Financial Statements 2005 are based on a duly prepared inventory;    
b.   all known liabilities of SIGOS as of 31 December 2005 are completely shown
in the Financial Statements 2005 and SIGOS does not have any liabilities or
obligations, whether accrued, absolute, contingent or otherwise, except as
(i) disclosed in the Financial Statements 2005 or (ii) incurred in the ordinary
course of business since the date of the Financial Statements 2005;     c.   all
assets shown in the Financial Statements 2005 existed on 31 December 2005 with
the respective value shown;     d.   SIGOS is free to dispose of the assets
shown in the Financial Statements 2005 without any restriction;     e.   all
legally required depreciations, value adjustments and provisions have been made;
    f.   no contingent liabilities existed which have not been shown in the
Financial Statements 2005 though it was legally required to disclose such
contingent liabilities in the Financial Statements 2005 and to the Sellers’
Knowledge, no other contingent liabilities existed as of 31 December 2005; and  
  g.   the accounting principles applied at SIGOS have not been altered between
2000 and today;     h.   all reserves established by SIGOS that are set forth on
or reflected in the Financial Statements 2005 are adequate; and     i.   the
equity of SIGOS in the meaning of section 272 of the German Commercial Code
(HGB) as of 31 December 2005 amounted to XXXXXXXXXX.

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



24

9.6   Absence of Certain Changes       Except as disclosed in Schedule 9.6,
since January 1, 2006, SIGOS has operated its business in the ordinary course
consistent with its past practice, and since such date there has not been with
respect to SIGOS any:

  a.   Material Adverse Change in SIGOS;     b.   amendment or change of SIGOS’
articles of association;     c.   incurrence, creation or assumption by SIGOS of
(i) any material liability or any indebtedness for borrowed money, or (ii) any
contingent liability as a guarantor or surety with respect to the obligations of
others;     d.   payment or discharge by SIGOS of any encumbrance on any asset
or property of SIGOS, or the payment or discharge of any liability of SIGOS, in
each case that was not either shown on the Financial Statements 2005 or incurred
in the ordinary course of SIGOS’ business after January 1, 2006 in an amount not
in excess of XXXXXXXXXX for any single liability to a particular creditor;    
e.   purchase, license, sale, assignment or other disposition or transfer, or
any agreement or other arrangement for the purchase, license, sale, assignment
or other disposition or transfer, of any of the assets, properties or goodwill
of SIGOS other than a license of any product or products of, or in connection
with services of, SIGOS made in the ordinary course of SIGOS’s business
consistent with its past practice;     f.   damage, destruction or loss of any
material property or asset, whether or not covered by insurance;     g.  
declaration, setting aside or payment of any dividend on, or the making of any
other distribution in respect of, the capital stock of SIGOS;     g.   change or
increase in the compensation payable or to become payable to any of the managing
directors (Geschäftsführer) or employees of SIGOS, or in any bonus or pension,
insurance or other benefit payment or arrangement made to or with any of such
managing directors, employees or

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



25

      agents except in connection with normal employee salary or performance
reviews or otherwise in the ordinary course of SIGOS’ business consistent with
its past practice;     h.   obligation or liability incurred by SIGOS to any of
its managing directors or shareholders, except for normal and customary
compensation and expense allowances payable to managing directors in the
ordinary course of SIGOS’s business consistent with its past practice;     i.  
any cancellation or non-renewal of any material customer contract or any
material change in the manner in which SIGOS extends discounts, credits or
warranties to customers or otherwise deals with its customers;     j.   SIGOS
has not made any profit distributions for the financial year 2005, any
distribution of profits with regard to the financial year 2006, any hidden
distribution of profits (verdeckte Gewinnausschüttungen); or     k.   material
increases or changes in salaries and/or in SIGOS Benefit Arrangement and any
leased employee arrangement, consultancy or freelancer arrangement, membership
in a professional employers association, and group severance (such as social
plan), separation, retention, change-of-control, and salary continuation plans,
programs or arrangements, and/or pension plans.

9.7   Environmental Matters       SIGOS is in material compliance with all
applicable Environmental Laws. SIGOS has not received any notice, or other
communication (in writing or otherwise) that alleges that SIGOS or any current
or prior owner of any property leased by SIGOS is not in compliance with any
Environmental Law, and there are no circumstances that may prevent or interfere
with the compliance by SIGOS with any current Environmental Law in the future.
To the Sellers’ Knowledge, no current or prior owner of any property leased or
possessed by SIGOS has received any notice or other communication (in writing or
otherwise).

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



26

9.8   Material Contracts and Commitment/Licenses and Permits

  a.   Schedule 9.8 sets forth a list of each of the following written or oral
contracts to which SIGOS is a party or to which SIGOS or any of its assets or
properties is bound and true and complete copies of which have been made
available to the Purchaser (the “Material Contracts”):

  aa.   any contract providing for payments (whether fixed, contingent or
otherwise) (i) by SIGOS in an aggregate amount of XXXXXXXXXX or more or (ii) to
SIGOS in an aggregate amount of XXXXXXXXXX or more;     bb.   any dealer,
distributor, OEM, reseller, sales representative or similar agreement under
which any third party is authorized to sell, sublicense, lease, distribute,
market or take orders for, any product, service or technology of SIGOS;     cc.
  any contract providing for the development of any software, hardware, content,
technology or intellectual property for (or for the benefit or use of) SIGOS, or
providing for the purchase or license of any software, hardware, content,
technology or intellectual property to (or for the benefit or use of) SIGOS,
which software, hardware, content, technology or intellectual property is in any
manner used or incorporated (or is contemplated by SIGOS to be used or incorpo
rated) in connection with any aspect or element of any product, service or
technology of SIGOS;     dd.   any joint venture or partnership contract or
other similar agreement;     ee.   any contract or commitment in which SIGOS has
granted or received preferential customer pricing provisions, rights of first
refusal, rights of first negotiation, or exclusive license, marketing or
distribution rights relating to any product, service, market or geographic
territory;     ff.   any contract or commitment for or relating to the
employment of any managing director (Geschäftsführer), employee or consultant of
SI-

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



27

      GOS or any other type of contract or understanding with any managing
director, employee or consultant of SIGOS that is not immediately terminable by
SIGOS without cost or other liability;     gg.   any indenture, mortgage, trust
deed, promissory note, loan agreement, security agreement, guarantee or other
agreement or commitment for the borrowing of money;     hh.   any lease or other
agreement under which SIGOS is lessee of or holds or operates any items of
tangible personal property or real property owned by any third party;     ii.  
any agreement that restricts SIGOS from: engaging in any aspect of its business;
participating or competing in any line of business or market; freely setting
prices for SIGOS’s products, services or technologies (including but not limited
to most favored customer pricing provisions); engaging in any business in any
market or geographic area; or soliciting potential employees, consultants,
contractors or other suppliers or customers;     jj.   any SIGOS IP Rights
Agreement;     kk.   any co-location, co-branding or website hosting agreements;
and     ll.   any agreement relating to the sale, issuance, grant, exercise,
award, purchase, repurchase or redemption of any shares of SIGOS or other
securities of SIGOS or any options, warrants or other rights to purchase or
otherwise acquire any such shares of SIGOS, other securities or options,
warrants or other rights therefor.

  b.   All Material Contracts are in full force and effect and unamended. SIGOS
has not breached any Material Contract and is not in default with any material
obligation under any Material Contract. Neither SIGOS nor any Seller has
received any notice from or given any notice to any other party indicating
(i) that SIGOS is in material default under or in material breach of any
Material Contract in any respect or (ii) the intention to cease trading or to
terminate any Material Contract. No event has occurred, and no circum-

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



28

stance or condition exists, that (with or without notice or lapse of time) will,
or would reasonably be expected to,

  aa.   result in a violation or breach of any of the material provisions of any
Material Contract, or     bb.   give any third party (i) the right to declare a
default or exercise any material remedy under any Material Contract, (ii) the
right to a rebate, chargeback, penalty or change in delivery schedule or term
under any Material Contract, (iii) the right to accelerate the maturity or
performance of any obligation of SIGOS under any Material Contract, or (iv) the
right to cancel, terminate or modify any Material Contract or require the
payment of a refund or repayment.

9.9   Other Contracts       SIGOS has not materially breached any contract other
than a Material Contract (the “Other Contract”) and is not in default (in
Verzug) with any material obligation under any Other Contract.   9.10   Critical
Contracts

  a.   SIGOS is not a party to any of the following contracts (the “Critical
Contracts”):

  aa.   contracts which exclude or restrict the right of SIGOS to engage in
specific business activities or specific geographical areas except as listed in
Schedule 9.10aaa;     bb.   contracts which oblige SIGOS to acquire equity
interests in or participate in the formation of other companies, undertakings,
associations (Vereine und Verbände) or other legal entities; or     cc.  
contracts with any Sellers except as listed in Schedule 9.10acc.

  b.   SIGOS is not a party to any of the following contracts:

A.Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



29

  aa.   contracts with sales representatives (Handelsvertreter), distributors
(Eigen- bzw. Vertragshändler), commission agents (Kommissionäre), and the like
other than the contracts listed and described in Schedule 9.10.baa.     bb.  
contracts which, by virtue of the assignment of the Sale Shares to the
Purchaser, may be terminated or re-negotiated by the other party or which
provide, in the case of the assignment of the Sale Shares for any disadvantages
for SIGOS other than the contracts listed and described in Schedule 9.10.bbb.

9.11 Intellectual Property Rights

  a.   SIGOS (i) owns and has independently developed, or (ii) has the valid
right or license to use and/or dispose of any and all Intellectual Property (as
defined in Schedule 1) to the extent necessary or required for the conduct of
the SIGOS Business (such Intellectual Property being hereinafter collectively
referred to as the “SIGOS IP Rights”). Such SIGOS IP Rights are sufficient for
the conduct of the SIGOS Business. As used herein, the term “SIGOS Business”
means the business of SIGOS as presently conducted and proposed to be conducted.
    b.   Schedule 9.11b identifies each patent or registration that has been
issued to SIGOS with respect to any of its Intellectual Property, identifies
each pending patent application or application for registration that SIGOS has
made with respect to any of its Intellectual Property, and identifies each
material license, agreement, or other permission (other than licenses granted to
customers in the ordinary course of business) that SIGOS has granted to any
third party with respect to any of its Intellectual Property (together with any
exceptions). SIGOS has made available to Purchaser correct and complete copies
of all such patents, registrations, applications, licenses, agreements, and
permissions (as amended to date). Schedule 9.11b also identifies each material
trade name or unregistered trademark, service mark, corporate name, Internet
domain name, copyright, and material computer software item used by SIGOS in
connection with the SIGOS Business. With respect to each item, including the
SIGOS IP Rights, and

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



30

      the agreements listed on Schedule 9.11b (the “SIGOS IP Rights
Agreements”):

  aa.   SIGOS possess all right, title, and interest in and to the SIGOS IP
Rights, including all Intellectual Property rights therein, free and clear of
any Encumbrance, license, or other restriction;     bb.   the SIGOS IP Rights
are not subject to any outstanding injunction, judgment, order, decree, ruling,
or charge;     cc.   no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand is pending or, to Sellers’ Knowledge, is
threatened that challenges the legality, validity, enforceability, use, or
ownership of the SIGOS IP Rights; and     dd.   SIGOS has never agreed to
indemnify any person for or against any interference, infringement,
misappropriation, or other conflict with respect to the SIGOS IP Rights except
as listed in Schedule 9.11bdd.

      No Intellectual Property, other than the SIGOS IP Rights, are necessary
for the conduct of the SIGOS Business as currently conducted and proposed to be
conducted, including the design, development, manufacture, use, import and sale
of products and technology and the performance of services.     c.  
Schedule 9.11c identifies each item of Intellectual Property that any third
party owns and that SIGOS uses pursuant to license, sublicense, agreement, or
permission. SIGOS has made available to Purchaser correct and complete copies of
all such licenses, sublicenses, agreements, and permissions (as amended to
date). With respect to each such item of used Intellectual Property required to
be identified in Schedule 9.11c:

  aa.   the license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable, and in full force and effect in all material
respects;     bb.   no party to the license, sublicense, agreement, or
permission is in material breach or default, and no event has occurred that with
no-

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



31

      tice or lapse of time would constitute a material breach or default or
permit termination, modification, or acceleration thereunder;     cc.   no party
to the license, sublicense, agreement, or permission has repudiated any material
provision thereof;     dd.   SIGOS has not granted any sublicense or similar
right with respect to the license, sublicense, agreement, or permission except
as listed in Schedule 9.11cdd;     ee.   no loss or expiration of the item is
threatened, pending, or reasonably foreseeable, except for patents expiring at
the end of their statutory terms (and not as a result of any act or omission by
SIGOS, including without limitation, a failure by SIGOS to pay any required
maintenance fees); and     ff.   the consummation of the transactions
contemplated by this Agreement will not trigger or constitute a default under
any such license, sublicense, agreement or permission, nor result in the
modification, cancellation, termination, suspension of, or acceleration of any
payments under such agreements.

  d.   Schedule 9.11d(1) sets forth a complete list (by name and version number)
of each of the products, including without limitation software products, and
services currently made, manufactured, marketed, licensed, sold or distributed
by SIGOS and each product, enhancement, derivative, technology and service
currently under development by SIGOS (each a “SIGOS Product or Service”). Use,
development, manufacture, marketing, license, sale, distribution, or disposition
of any SIGOS Product or Service as part of the SIGOS Business (i) does not
violate any SIGOS IP Rights Agreement or other license, contract, agreement,
arrangement, commitment or undertaking between SIGOS and any third party,
(ii) does not infringe or misappropriate, and will not infringe or
misappropriate, any Intellectual Property right of any third party, or
(iii) does not and will not constitute unfair competition or unfair trade
practices under the laws of any jurisdiction. SIGOS has not received any notice
(except from Acterna pursu-

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



32

      ant to that letter dated October 21, 2002) asserting that the exercise of
any SIGOS IP Right or the current or proposed use, development, manufacture,
marketing, license, sale, distribution, or disposition of any SIGOS Product or
Service infringes or misappropriates, or will infringe or misappropriate, any
Intellectual Property right of any third party or conflicts or will conflict
with the rights of any third party, nor, to the Sellers’ Knowledge, is there any
basis for any such assertion. Except as listed in Schedule 9.11d(2), SIGOS has
not received any written notice from any third party requesting that SIGOS enter
into a license under any third-party Intellectual Property rights. SIGOS has
secured valid written assignments from all of SIGOS’s current and former
officers, managing directors, employees, consultants, freelancers and
independent contractors who were involved in, or who contributed to, the
creation or development of any SIGOS-Owned IP Rights, of the rights to such
contributions that may be owned by such persons or that SIGOS does not already
own by operation of law. No current or former officer, managing director,
employee, consultant, freelancer or independent contractor of SIGOS has any
right, license, claim or interest whatsoever in or with respect to any SIGOS IP
Rights, in particular claims under the German Act on Employee Inventions
(Arbeitnehmererfindungsgesetz) or any comparable act under other jurisdictions
which remains unsettled. No current or former officer, managing director,
employee, consultant, freelancer or independent contractor of SIGOS can claim
the transfer of any rights whatsoever (such as the ownership in Intellectual
Property or applications for Intellectual Property) with respect to inventions
made by the respective person under the German Act on Employee Inventions or
under any other applicable law or agreement.     e.   No current or former
officer, managing director, employee, consultant, freelancer or independent
contractor of SIGOS: (i) is in material violation of any term or covenant of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-disclosure agreement, noncompetition agreement or any other
contract or agreement with any other party by virtue of such employee’s,
consultant’s, freelancer’s or independent contractor’s being employed by, or
performing services for, SIGOS or using trade secrets or proprietary information
of others without permis-

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



33

      sion; or (ii) has developed any technology, software or other
copyrightable, patentable, or otherwise proprietary work for SIGOS that is
subject to any agreement under which such employee, consultant, freelancer or
independent contractor has assigned or otherwise granted to any third party any
rights (including without limitation Intellectual Property) in or to such
technology, software or other copyrightable, patentable or otherwise proprietary
work. Neither the employment of any officer or managing director of SIGOS and,
the employment of any other employee of SIGOS nor the use by SIGOS of the
services of any consultant, freelancer or independent contractor subjects SIGOS
to any liability to any third party for improperly soliciting such employee or
consultant, freelancer or independent contractor to work for SIGOS, whether such
liability is based on contractual or other legal obligations to such third
party.     f.   SIGOS has not interfered with, infringed upon, misappropriated,
or violated any Intellectual Property of third parties, which interference,
infringement, misappropriation or violation would result in a material
liability, and none of the Sellers or the directors and officers of SIGOS has
ever received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that SIGOS must license or refrain from using any Intellectual Property of any
third party). To Sellers’s Knowledge, no third party has interfered with,
infringed upon, misappropriated, or violated any Intellectual Property of SIGOS.
    g.   SIGOS has taken all necessary and appropriate steps to protect and
preserve the confidentiality of all confidential or proprietary information
included in SIGOS IP Rights (“Confidential Information”). All use, disclosure or
appropriation of material Confidential Information owned by SIGOS by or to a
third party has been pursuant to the terms of a written agreement between SIGOS
and such third party.     h.   SIGOS Products sold, licensed, leased or
delivered by SIGOS to customers and all services provided by or through SIGOS to
customers on or prior to the Closing Date conform in all material respects to
applicable contractual commitments, express and implied warranties, product or
service specifica-

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



34

      tions, documentation, packaging, advertising and marketing materials and
to any representations provided to customers. SIGOS has documented all material
bugs, errors and defects that it is aware of in all SIGOS Products, and such
documentation is retained and is available internally at SIGOS.     i.   Except
as disclosed in Schedule 9.11i, no government funding, facilities of a
university, college, other educational institution or research center, or
funding from third parties (other than funds received in consideration for
capital stock of SIGOS) was used in the development of the SIGOS Products or
Services. No current or former employee, consultant or independent contractor of
SIGOS, who was involved in, or who contributed to, the creation or development
of any SIGOS IP Rights, has performed services for the government, university,
college, or other educational institution or research center during a period of
time during which such employee, consultant or independent contractor was also
performing services for SIGOS.     j.   Except as disclosed in
Schedule 9.11j(1), SIGOS has not collected any personally identifiable
information from any third parties. SIGOS has provided adequate notice of its
privacy practices in its privacy policy or policies, which policy or policies
(and the periods such policy or policies have been in effect) are set forth in
Schedule 9.11j(2). SIGOS’s privacy policy is and has been available on the SIGOS
Website (as defined below) at all times during the periods indicated on
Schedule 9.11j(3). SIGOS’s privacy practices conform, and at all times have
conformed, in all material respects to its privacy policy. SIGOS has complied
with all Applicable Laws relating to (i) the privacy of users of the SIGOS
Products and Services and all internet websites owned, maintained or operated by
SIGOS (the “SIGOS Websites"), and (ii) the collection, storage and transfer of
any personally identifiable information collected by SIGOS or by third parties
having authorized access to SIGOS’ records. SIGOS’s privacy policy conforms, and
at all times has conformed, to all of SIGOS’ contractual commitments to its
customers and the viewers of the SIGOS Websites. Each SIGOS Website and all
materials distributed or marketed by SIGOS have at all times made all
disclosures to users or customers required by applicable law, and none of such
disclosures made or contained in any SIGOS Website or in any such

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



35

      materials have been inaccurate, misleading or deceptive or in violation of
any applicable law. No claims have been asserted or, to the Sellers’ Knowledge,
are threatened against SIGOS by any person or entity alleging a violation of
such person’s or entity’s privacy, personal or confidentiality rights under the
privacy policies of SIGOS. With respect to all personal and user information
described in this Section 9.11j, SIGOS has at all times taken all steps
reasonably necessary (including, without limitation, implementing and monitoring
compliance with adequate measures with respect to technical and physical
security) to ensure that the information is protected against loss and against
unauthorized access, use, modification, disclosure or other misuse. To the
Sellers’ Knowledge, there has been no unauthorized access to or other misuse of
that information.     k.   Except as listed in Schedule 9.11k(1), neither SIGOS
nor any other person acting on their behalf has disclosed, delivered or licensed
to any person, or agreed to disclose, deliver or license to any person, any
SIGOS Source Code (except for the delivery and disclosure of SIGOS Source Code
to a person for such person’s internal use only). No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time,
or both) will, or would reasonably be expected to, result in the disclosure,
delivery or license by SIGOS or any person acting on their behalf to any person
of any SIGOS Source Code (except for the delivery and disclosure of SIGOS Source
Code to a person for such person’s internal use only). Schedule 9.11k(2)
identifies each contract pursuant to which SIGOS has deposited, or is or may be
required to deposit, with an escrowholder or any other person, any of SIGOS
Source Code, and describes whether the execution of this Agreement or any of the
transactions contemplated by this Agreement, in and of itself, would reasonably
be expected to result in the release from escrow of any SIGOS Source Code. As
used in this Section 9.11k, “SIGOS Source Code” means, collectively, any human
readable software source code, or any material portion or aspect of the software
source code, or any material proprietary information or algorithm contained in
or relating to any software source code, that constitutes any SIGOS-Owned IP
Rights or any other product marketed or currently proposed to be marketed by
SIGOS.

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



36

  l.   Schedule 9.11l sets forth all software or other material that is
distributed as “free software,” “open source software,” or under a similar
licensing or distribution model (including but not limited to the GNU General
Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public
License (MPL), BSD licenses, the Artistic License, the Netscape Public License,
the Sun Community Source License (SCSL) the Sun Industry Standards License
(SISL) and the Apache License) (the “Open Source Materials”) used by SIGOS in
any way in the SIGOS Business, and describes the manner in which such Open
Source Materials were used (such description shall include whether (and, if so,
how) the Open Source Materials were modified and/or distributed by SIGOS.     m.
  SIGOS has not (i) incorporated Open Source Materials into, or combined Open
Source Materials with, the SIGOS IP Rights or SIGOS Products or Services; (ii)
distributed Open Source Materials in conjunction with any SIGOS IP Rights or
SIGOS Products or Services except as listed in Schedule 9.11m; or (iii) used
Open Source Materials that create, or purport to create, obligations for SIGOS
with respect to any SIGOS IP Rights or grant, or purport to grant, to any third
party, any rights or immunities under any SIGOS IP Rights (including, but not
limited to, using any Open Source Materials that require, as a condition of use,
modification and/or distribution of such Open Source Materials that other
software incorporated into, derived from or distributed with such Open Source
Materials be (1) disclosed or distributed in source code form, (2) be licensed
for the purpose of making derivative works, or (3) be redistributable at no
charge).

9.12 Assets of SIGOS

  a.   SIGOS is the sole and unrestricted owner (free of any third party rights)
of

  aa.   all fixed assets (Anlagevermögen) which are reflected in the Financial
Statements 2005 (except for those sold in the ordinary course of business since
01 January 2006), and all fixed assets (Anlagevermögen) which have been acquired
since 1 January 2006 (except as disclosed in Schedule 9.12a.aa); and

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



37

  bb.   all current assets (Umlaufvermögen) except for customary retention of
title agreements (Eigentumsvorbehalte) securing the claims of suppliers of SIGOS
and except as disclosed in Schedule 9.12a.bb; and     cc.   all other assets
used in the SIGOS Business but not reflected in financial statements (other than
those used on the basis of customary lease or rental agreements).

  b.   Except as set forth in Schedule 9.12b, the assets owned and/or used by
SIGOS are in orderly and usable operating condition (except for ordinary wear
and tear) and have been properly and regularly repaired and serviced, and SIGOS
may freely dispose of such assets.

9.13 Employees and Pensions

  a.   SIGOS is in compliance in all material respects with all applicable laws,
agreements and Contracts relating to employment, employment practices, lease of
employment regulations, immigration, wages, social security, hours, and terms
and conditions of employment.     b.   A complete list of the names of all
employees, officers, freelancers and consultants of SIGOS and their current
title and/or job description and base compensation is set forth in
Schedule 9.13b (1). Unless specifically mentioned in Schedule 9.13b (2), all of
the employees, officers, freelancers and consultants of SIGOS may subject to a
termination at will (i.e. there are no statutory or contractually agreed
limitations to a termination other than applicable notice period which does not
exceed 12 months). Unless specifically mentioned in Schedule 9.13b (3), none of
the employees, officers, freelancers and consultants of SIGOS is entitled to a
severance scheme, partial old-age retirement, maternity leave, parental leave.
Unless specifically mentioned in Schedule 9.13b (4), none of the employees,
officers, freelancers and consultants of SIGOS is entitled to company pension
benefits, pension commitments, bonuses, deferred compensation, profit sharing
and stock options. SIGOS has completely and properly fulfilled all contractual
and statutory payments relating to pension benefits and the

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



38

      aforementioned other benefits and has properly made the necessary
provisions in full in the Financial Statements 2005.     c.   A list of all
arrangements with works councils, written, implied or oral, is set forth in
Schedule 9.13c. There is no social plan or other collective severance
arrangement.     d.   SIGOS (i) is not subject to any collective bargaining
agreement with respect to any of its employees, and (ii) is not subject to any
other contract, written or oral, with any trade or labor union, employees’
association or similar organization, or (iii) has any current labor disputes.  
  e.   Sellers have no knowledge that any of SIGOS’ key employees intends to
leave their employ.     f.   All of the employees of SIGOS are legally permitted
to be employed by SIGOS in Germany in their current job capacities.     g.  
Except as disclosed in Schedule 9.13g, there were neither strikes by, nor
lockouts of, the employees at SIGOS in the past nor are there any at present,
neither are there legal disputes with trade unions, the works council or any
other employees representatives. This likewise applies to conciliation committee
proceedings and other legal disputes with the employees or former employees of
SIGOS.     h.   Apart from the staff list and who are listed under old age part
time or early retirement schemes (“Altersteilzeit, Vorruhestand, Ruhezeit") in
the list in Schedule 9.13h, there are currently no other old age part time or
early retirement schemes.     i.   SIGOS has fulfilled all material regulations
and provisions relating to industrial safety.     j.   SIGOS has not used
personnel leasing in a way violating current law. There are no employment
relationships with external providers of services, freelancers, consultants or
similar relationships relating to whom there is an

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



39

      apparent risk of there existing an employment relationship relevant to
social insurance.     k.   There are no obligations or promises relating to an
increase in remuneration or other amendments to the contractual conditions
deviating from the employment contracts which are listed in Schedule 9.13b(1)
through (4).     l.   There are no claims on the part of the Federal Labor
Office (Bundesagentur für Arbeit) relating to payment of substitute wage
payments pursuant to Sec. 147a Social Code III (SGB III).     m.   There are no
claims to remuneration or other disputes with regard to employee inventions.    
n.   There are no claims arising from social plans or in-court or out-of-court
settlements with the exception of the compensation claims stated in
Schedule 9.13n.     o.   There are no claims on the part of the Federal
Insurance Institution for Salaried Employees (Bundesversicherungsanstalt für
Angestellte) or health insurance funds (Krankenkassen) to subsequent payments
(Nachzahlungen) under social insurance law.     p.   SIGOS Benefit Arrangements

  aa.   Each employment, severance or other similar contract, arrangement or
policy, each employee benefit plan and each plan or arrangement (written,
implied or oral) providing for claims against SIGOS including, but not limited
to insurance coverage (including any self-insured arrangements), workers’
compensation benefits, vacation benefits, severance benefits, disability
benefits, death benefits, hospitalization benefits, retirement benefits,
deferred compensation, profit-sharing, bonuses, pensions, stock options, stock
purchase or other forms of incentive compensation or post-retirement insurance,
compensation or benefits for employees, consultants or directors that is entered
into, maintained or contributed to by SIGOS and covers any current,

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



40

      or former, employee, consultant, freelancer or director of SIGOS
(hereinafter collectively referred to as “SIGOS Benefit Arrangements”) has been
maintained in compliance with its terms and with the requirements prescribed by
any and all statutes, orders, rules and regulations that are applicable to such
SIGOS Benefit Arrangement. To the Sellers’ Knowledge, there are no pending
investigations by any Governmental Authority involving a SIGOS Benefit
Arrangement, and no pending claims (except for claims for benefits payable in
the normal course of operation), suits or proceedings against any SIGOS Benefit
Arrangement or asserting any rights or claims to benefits under any SIGOS
Benefit Arrangement.     bb.   No suit, administrative proceeding, action or
other litigation has been brought, or to the Sellers’ Knowledge, is threatened
against or with respect to any SIGOS Benefit Arrangement.     cc.   All
contributions due from SIGOS with respect to any of SIGOS Benefit Arrangements
have been made or have been accrued on SIGOS’s financial statements (including
without limitation the Closing Financial Statements), and no further
contributions will be due and owing or will have accrued thereunder as of the
Closing Date.     dd.   All individuals who, pursuant to the terms of any SIGOS
Benefit Arrangement, are entitled to participate in any such SIGOS Benefit
Arrangement, are currently participating in such SIGOS Benefit Arrangement or
have been timely offered an opportunity to do so in writing and have failed to
accept such offer.     ee.   No SIGOS Benefit Arrangement (other than life
insurance arrangements and bonus-systems) provides post-termination or retiree
welfare benefits to any person for any reason.     ff.   There has been no
amendment to, written interpretation or announcement (whether or not written) by
SIGOS relating to, or change in employee participation or coverage under, any
SIGOS Benefit Arrangement that would increase materially the expense of
maintaining

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



41

      such SIGOS Benefit Arrangement above the level of the expense incurred in
respect thereof during 2005.

9.14   No Brokers       Neither SIGOS nor any affiliate of SIGOS is obligated
for the payment of any fees or expenses of any investment banker, broker, finder
or similar party in connection with the origin, negotiation or execution of this
Agreement or in connection with the Acquisition or any other transaction
contemplated by this Agreement, and Purchaser will not incur any liability,
either directly or indirectly, to any such investment banker, broker, finder or
similar party as a result of, this Agreement, the Acquisition or any act or
omission of SIGOS, any of its employees, officers, directors, shareholders,
agents or affiliates.   9.15   Authorizations       SIGOS holds all
authorizations (Genehmigungen) of public authorities which are necessary for the
SIGOS Business as carried on as of the date hereof and as of the Closing Date
(the “Authorizations"). All Authorizations are valid and in full force
subsisting and the assignment of the Sale Shares contemplated in this Purchase
Agreement will have no effect on the existence, duration and validity of the
Authorizations nor will it result in the cancellation or amendment of the
Authorizations. There are no facts or circumstances that could give rise to the
amendment, cancellation, non-prolongation or non-renewal of the Authorizations.
All products and services offered by SIGOS have been approved by any competent
public or private authority if such approval is legally required for the
production, sale or lease of such products or the rendering of such services,
and the validity and effectiveness of such approvals is not adversely affected
by the assignment of the Sale Shares contemplated in this Purchase Agreement.  
9.16   Compliance       Except as set forth in Schedule 9.16, (i) SIGOS has
always complied with all applicable domestic and foreign laws, regulations and
other legal requirements to the extent that any violation causes any material
adverse change on the SIGOS Business it being understood that any penalty or
fine shall have such a ma-

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



42

      terial adverse change, and (ii) there have been in the past 2 (two) years
no investigations, orders or formal decisions of any public authority which have
determined that the SIGOS Business has not been carried on in accordance with
all applicable domestic and foreign laws, regulations and other legal
requirements, and (iii) no inquiries, investigations or proceedings by a
governmental authority are pending or have been threatened against SIGOS which
may have a material adverse effect upon the SIGOS Business. There are no
outstanding agreements, orders, decrees, judgements of, or consensual
arrangements with, or notices, requests or demands from any governmental and/or
administrative, regulatory (including self-regulatory) or other authority or
body relating to SIGOS.

  a.   To the Sellers’ Knowledge, within the last 5 (five) years prior to the
date hereof, neither SIGOS nor any managing director (Geschäftsführer), any
other employee of SIGOS or any other person associated with or acting on behalf
of SIGOS, has offered, proposed, promised or made any bribe, rebate, payoff,
influence payment, kickback, or any other direct or indirect unlawful payment or
other performance to officers or employees of any governmental or public
authority, customers, representatives of customers, suppliers, representatives
of suppliers, or other persons, or engaged in any illegal reciprocal practices
with customers or suppliers.     b.   Except as set forth in Schedule 9.16b
SIGOS has not (i) received any governmental subsidies or similar contributions
or commitments therefor or (ii) entered into any agreements relating to
subsidies with public authorities.

9.17   Litigation       SIGOS is not a party to any litigation, including labor
and arbitration proceedings, regulatory proceedings or governmental
investigation. Except as set forth in Schedule 9.17, to the Sellers’ Knowledge,
there is no such litigation or investigation threatened or any claim (including,
without being limited to, product liability claims) asserted and, to the
Sellers’ Knowledge, there is no basis for any claims not yet asserted or
governmental investigations which could, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
prospects, assets, condition or results of operations of SIGOS.

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



43

9.18   Real Property Lease Contracts       Schedule 9.18 contains a true and
complete list and brief description of all real property lease contracts to
which SIGOS is a party (either as lessee or as lessor) (the “Real Property Lease
Contracts") specifying the lease object (type and location of the premises), the
parties to the contract (including information whether SIGOS is the lessee or
the lessor), the annual total rent (including ancillary costs), and the notice
periods with respect to the termination of the contracts by SIGOS on the one
hand and by the parties to the contracts on the other hand. SIGOS has performed
all material obligations under the Real Property Lease Contracts and is not in
default with any rent or other payment under the Real Property Lease Contracts.
The terms and conditions of all Real Property Lease Contracts are at arms
length.   9.19   Certain Transactions and Agreements       None of the managing
directors (Geschäftsführer) of SIGOS or its shareholders, nor any member of
their immediate families, has any direct or indirect ownership interest (except
public stock shares, provided, however, that such holdings do not exceed five
percent (5%) of the voting rights of such publicly-held company) in any firm or
corporation that competes with, or does business with, or has any contractual
arrangement with, SIGOS. None of said officers, directors or Sellers or any
member of their immediate families, is a party to, or otherwise directly or
indirectly interested in, any contract (except employment contracts) or informal
arrangement with SIGOS.   9.20   Insurance       Schedule 9.20 lists all
insurance policies of SIGOS effective as of the date hereof indicating the
contract parties, the insured risk, the insurance coverage and whether or not
the insurance will be terminated at Closing and whether any notification
requirements upon Closing exist. The insurance policies listed in Schedule 9.20
have been in full force and effect, all insurance premiums due thereon have been
paid in full when due and no notice of cancellation or termination has been
issued or received by SIGOS or the Sellers. SIGOS and the Sell-

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



44

    ers do not have knowledge of any threatened termination of, or material
premium increase with respect to, any of such policies.   9.21   Tax and Tax
Returns

  a.   Filings and Payments

  aa.   All returns, documents and information which SIGOS has been required by
law to make or provide for Tax purposes have been properly prepared in
accordance with applicable laws and regulations and punctually made or provided
to the appropriate Tax authority and all such information that SIGOS has at any
time supplied to any Tax authority has been complete and true in all material
respects;     bb.   SIGOS has at all times punctually paid all Taxes which have
become due and is not liable to pay any interest or penalty in connection with
any claim for Tax. SIGOS has made all payments under deduction of Tax which were
required by law to have been so made and has (if so required) accounted to the
appropriate authority for the amounts deducted;     cc.   to the extent that
Taxes which relate to events that have occurred on or before December 31, 2005
and which have not yet been due on December 31, 2005, full provision has been
made in the Financial Statements 2005; and     dd.   except as listed in
Schedule 9.21a.dd, all returns which SIGOS has made for the purposes of Tax and
which relate to any period ending on or before the Closing Date have been
submitted to the appropriate Tax authority and there is no ongoing or announced
audit, review, material disagreement or dispute between it and any taxing
authority with regard to any returns or otherwise in connection with Tax; and
SIGOS is not nor has been the subject of an investigation (other than regular
routine inquiries) by any Tax authority.

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



45

  b.   Handling of Value Added Tax.         SIGOS has complied in all material
respects with value added Tax (Umsatzsteuer) legislation and has made and
maintained complete, correct and up-to-date records, invoices and other
documents appropriate or required for the purpose of such legislation.     c.  
Notices, Appeals etc.         Schedule 9.21c sets forth details of:

  aa.   all Tax returns filed concerning Taxes that have not yet been finally
assessed (nicht endgültige Steuerveranlagung) by the Tax authorities as well as
all appeals, applications, claims, disclaimers or elections made by SIGOS in
relation to any Tax;     bb.   any legal action or election vis-à-vis the Tax
authorities SIGOS has or on the Closing Date will or may have (whether alone or
jointly with any other person or persons); and     cc.   any notices,
directions, consents or clearances received by SIGOS in relation to any Tax.

  d.   Constructive Dividends (verdeckte Gewinnausschüttung)         SIGOS has
not caused any Constructive Dividend or departure from the arm’s length
standard.

9.22   Full Disclosure       None of the documents or other information
(notwithstanding whether provided in writing or orally) which have been
furnished to the Purchaser or any of its representatives or advisers in
connection with the preparation and performance of this Purchase Agreement by
the Sellers, SIGOS, its representatives or advisers (the “Information Provided”)
is false or contains any relevant misstatement of fact or omits any relevant
fact which should have been stated in order to make the statements therein not
misleading. The Information Provided represents all the information which has to
be disclosed by a seller who is acting in good faith

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



46

    (keine Verletzung der Aufklärungspflicht nach Treu und Glauben). There is no
fact known to the Sellers or SIGOS which adversely affects, or insofar as the
Sellers or SIGOS can reasonably foresee will adversely affect the business,
operations, earnings, assets, liabilities or condition of SIGOS.   10.  
Remedies for Breach of Representations and Guarantees   10.1   Remedies       If
and to the extent that the Sellers breach the independent guarantees
(selbständige Garantieversprechen) given in Section 9 of this Purchase
Agreement, the Sellers shall be obliged (being jointly and severally liable
-Gesamtschuldner), at the Purchasers option, either (i) to put the (1) Purchaser
and/or (2) SIGOS and/or their (3) representatives officers, directors, agents,
representatives, stockholders and employees and each person, if any, who
controls or may control the Purchaser or SIGOS ((1) through (3) the “Indemnified
Persons”) in the position in which the Indemnified Persons would have been had
the independent guarantee (selbständiges Garantieversprechen) not been breached
(including, indemnification (Freistellung) from claims of third parties), or
(ii) to pay to the Purchaser monetary compensation for the damages incurred by
the Indemnified Persons because of the breach of the guarantees given
(Schadensersatz in Geld) and to indemnify (freistellen) the Indemnified Persons
form claims of third party resulting from such breach.   10.2   Maximum Amount  
    The Purchaser shall be entitled to claim damages for non-performance in the
event of any breach of the provisions of this Purchase Agreement up to a total
amount in the aggregate of the Holdback Amount, the Second Holdback Amount and
the Total Earnout Price (the “Maximum Amount”); provided, that, damages must be
satisified first through amounts specifically reserved in the Financial
Statements 2005.

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



47

10.3   Exclusion of Further Remedies and Further Liability

  a.   Except as provided otherwise herein and legally permissible, any other
claims of the Purchaser for rescission (Rücktritt), the reduction of the
Purchase Price (Minderung) and under Sections 434, 435 or 311 (2), 280 German
Civil Code (BGB) shall be excluded.     b.   The provision of Section 10.3a
shall not apply to any rights and remedies for fraud or wilful misconduct
(Vorsatz).

11.   Survival of Representations and Warranties and Statute of Limitations
(Verjährung)   11.1   General       Except as otherwise provided in this
Purchase Agreement, any claim by Purchaser based on breaches of the provisions
of this Purchase Agreement shall be time-barred (verjährt) 1 year after the
Closing Date.   11.2   Specific Legal Matters       Claims based on a breach of
Section 9.2 (Legal Matters regarding SIGOS) or Section 2 (The Sale Shares) shall
be time-barred according to statutory law.   11.3   Intellectual Property
Matters       All claims based on a breach of Section 9.11 (Intellectual
Property Rights) shall be limited to the Maximum Amount for one (1) year after
the Closing Date and shall be limited for an additional eleven (11) years to the
amount of the Second Holdback.   11.4   Tax Matters       Claims based on a
breach of Section 9.21 (Taxes and Tax Returns) shall be time-barred (verjährt) 6
(six) months after the respective tax assessment has become final and binding.

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



48

11.5   Suspension of the Limitation Period       The limitation of claims under
Sections 11.1 to 11.2 shall be suspended (gehemmt) for a further period of three
(3) months (commencing on the dates referred to in Sections 11.1 to 11.2
respectively) if the party from whom compensation is sought receives a Note of
Claim as set forth in Section 14.1 asserting such claim and a justification of
the claim on or prior to the dates referred to in Sections 11.1 to 11.2
respectively. The notice of claim must set forth a substantiated description of
the claim and an estimate of the amount involved.   12.   Tax Indemnifications  
12.1   Indemnification       Notwithstanding any other provision of this
Purchase Agreement, from and after the Closing Date, the Sellers shall be
obliged (being jointly and severally liable -Gesamtschuldner), at the Purchasers
option, to idemnify the Purchaser, SIGOS and/or any of their respective
affiliates (each a “Tax Indemnified Party” and collectively the “Tax Indemnified
Parties”) against and hold harmless from any and all liabilities, losses,
damages, claims, costs, expenses, interest, awards, judgments and penalties
(including, without limitation, reasonable fees for counsel, accountants and
other appropriate consultants) suffered or incurred (each a “Tax Loss” and
collectively, the “Tax Losses”) arising out of Taxes of any of the Sellers,
and/or SIGOS for periods or portions thereof ending on or before the Closing
Date in excess of the amount of Taxes which are included as current liabilities
or specific tax accruals (Steuerrückstellungen) in the Financial Statements 2005
or the Closing Financial Statements by paying to Purchaser or, at Purchaser’s
election, any other Tax Indemnified Party, an amount equal the respective Tax.  
12.2   Due date.       Seller’s payment obligation pursuant to Section 12.1
shall become due and payable on the date on which Purchaser and/or SIGOS have
effectively paid the respective Taxes or otherwise incurred a Tax Loss.

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



49

12.3   Tax and Balance Sheet Treatment of Payments       Any payment under
Section 12.1 shall be deemed and treated, among the Parties, as repayment of the
Purchase Price for tax and balance sheet purposes.   12.4   Time Limitation    
  Any claims of any Tax Indemnified Party under Section 12.1 shall be
time-barred (verjähren) 6 (six) months after the final and binding and
un-appealable assessment (endgültig bestandskräftige Festsetzung) of the
relevant Tax.   12.5   Tax Assessments and Tax Audits       Purchaser shall
procure that the Representative is informed in a timely manner of all tax
assessments (Steuerbescheide) and announcements of tax audits
(Betriebsprüfungen) which may give rise to a claim of any Tax Indemnified Party
under Section 12.1. Purchaser shall procure that the Representative is provided
with all relevant documents and other information reasonably required by the
Sellers to evaluate the tax assessments or tax audits and the potential
liability of the Sellers in connection therewith. If and to the extent that tax
audits of SIGOS relate to Taxes for which the Sellers may be liable under
Section 12.1, the Representative shall at its request be given the opportunity
to instruct, at its own expense, counsel, accountants or auditors in relation to
such tax audits and to participate in meetings with tax authorities in relation
to such tax audits.   12.6   Defense       Purchaser shall take, and shall
procure that SIGOS take, such action as the Representative may reasonably
require by written notice to Purchaser to avoid, dispute, resist, appeal or
otherwise defend against any claim for Taxes for which the Sellers may be liable
under Section 12.1. Purchaser shall procure that any such defense will be
controlled by the Representative and that the Representative will be provided
with all relevant documents, other information and assistance reasonably
required by the Representative for the defense. The Representative shall
(i) keep Purchaser informed to a reasonable extent of the status of the defense,
and (ii) comply with any reasonable requests of Purchaser with re-

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.





--------------------------------------------------------------------------------



 



50

    spect to any defense necessary to avoid a material adverse effect on
significant business interests of Purchaser or SIGOS. Purchaser and SIGOS shall
be given the opportunity to participate in the defense at their own expense with
their own counsel. No concession shall be made by Purchaser or SIGOS, and no
claim for Taxes shall be acknowledged, without the prior consent of the
Representative, which consent shall not be unreasonably withheld or delayed.  
12.7   Limitation of Liability       Purchaser shall not have a claim under
Section 12.1 to be indemnified for a Tax Loss if and to the extent that:

  (i)   Purchaser has failed to comply with its obligations under Section 12.5
and 12.6 and such failure has affected the ability of the Representative to
avoid or mitigate the relevant Tax Loss;     (ii)   SIGOS is, as the result of
an adjustment or payment giving rise to the Tax Losses for which indemnification
is sought, entitled to any benefits by refund, set-off or a reduction of Taxes
in periods after the Closing Date (e.g. in the case of a lengthening of
amortization or depreciation periods or higher depreciation allowances); or    
(iii)   the relevant Taxes result from any change in the accounting or taxation
principles or practices of SIGOS (including methods of submitting tax returns)
introduced voluntarily by Purchaser or SIGOS after the Closing Date.

13.   Other Indemnifications   13.1   Environmental       The Sellers shall be
obliged (being jointly and severally liable -Gesamtschuldner), at the
Purchaser’s option, to indemnify (freistellen) and hold harmless any Indemnified
Person from an amount equal any Environmental Liability incurred by the
Indemnified Person, respectively, which arise out of any Environmental
Contamination on the properties owned, leased or operated by

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



51

    SIGOS on or before the Closing Date, except if such Environmental
Contamination has been caused after the Closing Date.   13.2   Excluded
Liabilities       Schedule 13.2 sets forth the liabilities for which neither the
Purchaser nor SIGOS nor Indemnified Persons shall be liable (the “Excluded
Liabilities”). Sellers fully indemnify (freistellen) and hold harmless Purchaser
and, at the Purchaser’s request, the Indemnified Persons from such Excluded
Liabilities.   14.   Claims   14.1   Notice of Claims

  a.   Prior to the Release Date, Purchaser will give written notice of any
claim regarding a Damage under this Purchase Agreement (a “Notice of Claim")
which Purchaser knows at such point of time.     b.   Each Notice of Claim given
pursuant to Section 14.1a will contain the information:

  aa.   on the kind of remedy as set forth in Section 10.1 and Section 12
sought;     bb.   the amount of such Damage, which does, however, not preclude
Purchaser to increase or decrease, as the case may be, the amount of the Damage
after the delivery of such Notice of Claim; and     cc.   a brief description
(to the extent reasonably available to Indemnified Persons), of the facts,
circumstances or events giving rise to the alleged Damages.

14.2   Resolution of Notice of Claim       Any Notice of Claim received by
Sellers pursuant to Section 14.1 above will be resolved as follows:

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



52



  a.   In the event that, within sixty (60) calendar days after a Notice of
Claim is received by Sellers pursuant to Section 14.1 and Sellers do not contest
such Notice of Claim in writing to Purchaser as provided in Section 14.2b (the
“Uncontested Claim"), the Sellers will be conclusively deemed to have consented
to the recovery by the Purchaser/SIGOS, Indemnified Person of the full amount of
Damages specified in the Notice of Claim in accordance with this Section 14.    
b.   In the event that Sellers give the Purchaser written notice contesting all
or any portion of a Notice of Claim (the “Contested Claim"), within the sixty
(60)-day period specified in Section 14.2a, then such Contested Claim will be
resolved by either (i) a written settlement agreement executed by Indemnified
Persons and the Sellers or (ii) in the absence of such a written settlement
agreement, by the dispute resolution procedures set forth in Section 21.

15.   Reduction of Holdback Amount and Total Earnout Price       After an
Uncontested Claim is made or a Contested Claim is resolved, each in accordance
with Section 14.2 of this Purchase Agreement, such Claim (if not cured by the
Sellers prior to the Release Date) shall be satisfied

  (i)   first by a reduction in the Holdback Amount, then by a reduction in the
Second Holdback Amount in an amount equal to the Damages; and     (ii)   if the
Holdback Amount and the Second Holdback Amount are not sufficient to satisfy the
entire amount of such Damages (such unsatisfied amount of such Damages, the
“Unsatisfied Amount"), such Unsatisfied Amount shall be satisfied by a reduction
in the amount, if any, of the Total Earnout Price,

provided, however, that the amount of such satisfaction of claims is subject to
the limitations as set forth in Section 10.2.
A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



53

16.   Release of Holdback Amount and Total Earnout Price.   16.1   Release of
Remaining Holdback Amount on Release Date       On the first anniversary of the
Closing Date (the “Release Date”), the Escrow Agent shall release the remaining
Holdback Amount (reduced by the amount of any entitled claims for Damages
resolved prior to the Release Date), less any amount as may be necessary to
satisfy any unsatisfied or disputed entitled claims for Damages specified in any
Notice of Claim delivered to the Sellers before the Release Date.   16.2  
Second Release Date       On the date that is 12 years following the Closing
Date (the “Second Release Date”), Purchaser shall release the Second Holdback
Amount in excess of such amount thereof as may be necessary to satisfy any
unsatisfied or disputed entitled claims for Damages specified in any Notice of
Claim relating to (1) infringement claims relating to remote SIM multiplexor
technology delivered to the Sellers and (2) the German patent XXXXXXXXXX. The
Second Holdback Amount may be released sooner if the Sellers provide the
Purchaser, at the Sellers’ cost, with (1) a written legal opinion of a German
patent-lawyer (Patentanwalt), which is addressed to and reasonably acceptable to
the Purchaser, to the effect that the remote SIM multiplexor technology using
Internet connections to be developed after the Closing Date does not infringe
published patents and (2) evidence reasonably acceptable to Purchaser that SIGOS
has the right to conduct the SIGOS Business (including the right to use the
XXXXXXXXXX without limitation as to scope or fields of use) without payment to
XXXXXXXXXX. The amounts held as the Second Holdback Amount shall bear interest
at prevailing “money market” or similar bank account rates.   16.3   Release
after the Final Determination of Revenue and Contribution Margin       Within
ten (10) days after the final determination of Revenue and Contribution Margin
as provided in Schedule 4.7 hereto, Purchaser shall release and pay to

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



54

    the Sellers an aggregate amount equal to the Total Earnout Price in excess
of such amount thereof as may be necessary to satisfy any unsatisfied or
disputed claims for Damages specified in any Notice of Claim delivered to the
Sellers.   16.4   Release of any Remaining Amounts       As soon as all such
claims have been resolved in accordance with the provisions of Section 16,
Purchaser shall release, if any, all remaining Holdback and/or Total Earnout
Price, and/or the Second Holdback Amount, not required to satisfy such Claims.  
17.   Parent Guarantee       Keynote hereby irrevocably guarantees by way of an
independent promise of guarantee pursuant to Section 311 para. 1 BGB
(selbständiges Garantieversprechen) to the Sellers any and all obligations of
the Purchaser under this Agreement. Under such guarantee, Keynote and the
Purchaser shall be jointly and severally liable (Gesamtschuldner) for any and
all such obligations of the Purchaser under this Purchase Agreement. For the
avoidance of doubt, with respect to any claim of the Sellers, Keynote shall be
entitled to the same rights and objections as the Purchaser.   18.   Appointment
of Representative       The Sellers hereby grant to Seller 1 power of attorney
to represent each of them in connection with this Purchase Agreement (the
“Representative"). Therefore, the Representative is entitled to take all
measures and to make or receive all declarations which he deems necessary or
appropriate in connection with this Purchase Agreement or any other agreement in
connection with this Purchase Agreement, including any declaration with respect
to the Escrow Account, in the name of each and all Sellers. Any action or
declaration of the Representative in connection with this Purchase Agreement
shall be deemed to be made in the name of each and all Sellers. This power of
attorney of the Representative can be revoked by a joint declaration of the
Sellers only and provided that at the

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



55



    same time the Sellers grant power of attorney with the scope as set forth in
this Section 18 to another person.   19.   [intentionally left blank]   20.  
Other Covenants   20.1   Further Co-operation       The Parties agree to
co-operate fully after the date hereof in order to consummate all the
transactions intended by and/or envisaged in the Purchase Agreement. Each Party
shall take such further actions and execute such documents as are reasonably
necessary to consummate the transactions intended by and/or contemplated in the
Purchase Agreement.   20.2   Announcements       After the Closing Date,
Purchaser or Keynote may issue a press release approved by both Parties
announcing the transaction. Purchaser or Keynote may issue such press releases,
and make such other disclosures regarding the transaction, as it determines are
required under applicable securities laws or regulatory rules. Prior to the
publication of such mutually agreed press release, neither Party or Keynote will
make any public announcement relating to this Agreement or the transactions
contemplated hereby (except as may be required by law).   20.3   Right to the
Name “SIGOS”       All rights of Sellers with respect to the company name
“SIGOS”, if any, are sold and transferred to the Purchaser under this Purchase
Agreement. The Sellers hereby undertake to refrain from using the name “SIGOS”
in the future.

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



56

21.   Dispute Resolution   21.1   Dispute Resolution       If the Parties and
Keynote ever have a dispute involving their respective rights and obligations
under this Purchase Agreement other than disputes to be resolved pursuant to
Section 8.3, then the Parties and Keynote will resolve such dispute as provided
for in this Section 21.

  a.   Dispute Notice         Either party may at any time deliver to the other
a written dispute notice setting forth a brief description of the issues for
which such notice initiates the dispute resolution mechanism set forth in this
Section 21. Such dispute notice shall also specify the provision or provisions
of this Purchase Agreement and the facts or circumstances that are the subject
matter of the dispute.     b.   Informal Negotiations         During the 60-day
period following delivery of a dispute notice described in Section 21.1a, the
parties will cause their representatives to meet and seek to resolve the
disputed items cordially through informal negotiations.     c.   Arbitration    
    If representatives of the parties are unable to resolve disputed items
through the informal negotiations within the 60-day period described in
Section 21.1b then the parties will refer the disputed issues to arbitration for
final resolution as follows:         Any disputes under this Purchase Agreement
or any ancillary agreement be submitted to binding arbitration by a panel of
three arbitrators under the rules of the International Chamber of Commerce, ICC
International Court of Arbitration, 1212 Avenue of the Americas, New York, NY
10036-1689, USA with such arbitration to be heard in New York, USA. Each party
shall be permitted to select one arbitrator, and the third arbitrator shall be
se-

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



57

      lected by the arbitrators chosen by the parties. Any disputes based on
alleged fraudulent conduct or willful misrepresentation on behalf of SIGOS or
any of its stockholders that seek a recovery of amounts that exceed the amount
of the Holdback and the amount of the Earnout Payment not yet paid shall be
brought in the courts of Germany, located in Frankfurt or Munich. Any disputes
based on alleged fraudulent conduct or willful misrepresentation on behalf of
Purchaser that seek a recovery of amounts that exceed the amount of the Holdback
and the amount of the Earnout Payment not yet paid shall be brought in the
courts of the State of California.

21.2   Provisional Relief       Nothing contained in this Section 21 shall be
construed to limit or preclude a party from bringing any action in any court of
competent jurisdiction for injunctive or other provisional relief to compel the
other party to comply with its obligations hereunder at any time.   22.  
General Provisions   22.1   Language       This Purchase Agreement is made in,
and shall be construed in accordance with, the English language (other than the
Schedules 5.9a, 5.9b and 6.3f and those Schedules in German with respect to
which English translations are not attached hereto). In the event of a conflict
between English terms and German terms immediately following in italics and in
parenthesis in this Purchase Agreement, the German terms shall prevail.   22.2  
Governing Law       This Purchase Agreement shall be governed by and interpreted
exclusively in accordance with the laws of the Federal Republic of Germany to
the exclusion of its conflict-of-laws provisions and the Convention on Contracts
for the International Sale of Goods.

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



58

22.3   Liability of Sellers       The Sellers are jointly and severally liable
for their obligations under this Purchase Agreement (gesamtschuldnerische
Haftung).   22.4   Expenses       Except as otherwise specifically set forth in
this Purchase Agreement, the Parties hereto shall bear their respective expenses
incurred with the preparation, execution and performance of the Purchase
Agreement and the transactions contemplated therein, including all fees and
expenses of their advisors (the “Transaction Expenses"), however, if the
transaction contemplated herein closes any unpaid Transaction Expenses of SIGOS
shall be paid by the Sellers. The Purchaser shall bear the costs for the
notarization of this Purchase Agreement provided such cost does not exceed EUR
40,000.00; any amount in excess of EUR 40,000.00 shall be borne by the Sellers.
  22.5   Partial invalidity       If one of the provisions of the Purchase
Agreement is or becomes invalid or unimplementable, this shall not affect the
validity of the remaining provisions. The Parties shall modify to the extent
necessary or replace the invalid or unimplementable provision so that the effect
of the modified or new provision corresponds as closely as possible with the
intended effect of the invalid or unimplementable provision.   22.6   Amendments
      Any amendment or addition to the Purchase Agreement must be executed in
writing, unless notarization is required. This also applies regarding the
amendment of this clause.   22.7   Business Day       “Business Day” shall be
the days on which banks are open for business in Frankfurt am Main, Germany.

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



59

22.8   List of Schedules       The List of Schedules in Schedule 22.8 sets forth
all Schedules to this Purchase Agreement, each of which forms an integral part
of this Purchase Agreement.   22.9   Entire Agreement       This Purchase
Agreement sets out the entire agreement and understanding between the Parties
and Keynote with respect to the subject matter hereof and supersedes any and all
earlier and contemporaneous agreements, either orally or in writing, between the
Parties and Keynote.   22.10   Notices and Communications       Any notice or
other communication under the Agreement shall be effected in the English
language and in writing and shall be (i) delivered personally against
confirmation of receipt or (ii) sent by “registered mail return receipt
requested” or (iii) by internationally recognized courier service or
(iv) transmitted by telefax to the parties at the following addresses (or to
such other party or person and/or such other address as shall be specified by
like notice from the party to which notice or other communication shall be given
originally, provided, however, that such notice or a change of party and/or
address shall be effective only upon receipt thereof):

  a.   if to the Sellers or any individual Seller

Seller 1, Johannes Reis
XXXXXXXXXX

with a copy to:

Rechtsanwälte Billmann & Schneider
Attn: Dieter Billmann
Sigmundstr. 155
90431 Nürnberg
Fax: +49 911 6106938
A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



60

  b.   if to Purchaser

Keynote Germany Holding GmbH
Attention: Umang Gupta, Managing Director
Stresemannstrasse 79
70469 Stuttgart
with a copy to:
Rechtsanwälte Gleiss Lutz
Attn: Dr. Christian Cascante
Maybachstr. 6
70469 Stuttgart
Fax: +49 71 855096
***
C.
COUNTERPARTS (AUSFERTIGUNGEN)
OF THIS DEED / COPIES
It is requested that there be issued of this deed:

a)   for the Sellers nine counterparts,   b)   for the Purchaser four
counterparts,

in each case to be provided to the respective person appearing.
Each party may at any time request the issuance of further counterparts and
copies.
(continued on next page)
A. Prot. 2006/35 GrD
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------



 



61

IN WITNESS THEREOF this Notarial Deed including the Schedules and Exhibits
hereto — with the exception of certain balance sheets and other financial
statements, lists of items, titles, rights and obligations contained in
Schedules 9.4, 9.6, 9.8, 9.10.a.aa, 9.10.a.cc, 9.10.b.aa, 9.10.b.bb, 9.11.b,
9.11.b.dd, 9.11.c, 9.11.d(1), 9.11.l, 9.13.b(1), 9.13.b(2), 9.13.b(3),
9.13.b.(4), 9.13.c, 9.18, 9.20, 9.21.a.dd and 9.21.c in respect of which the
persons appearing waived the right to have them read aloud and which instead
have been presented to the persons appearing, were acknowledged and signed on
each page by the persons appearing — has been read aloud to the persons
appearing (but Schedules 5.9.a, 5.9.b and 6.3.f only in the German language) and
this Notarial Deed including its Schedules and Exhibits was confirmed and
approved by the persons appearing. The persons appearing then signed this Deed.
All this was done at the day herebelow written in the presence of me, the Notary
Public, who also signed this Deed and affixed my official Seal.
Basel, this 30th (thirtieth) day of March 2006 (two thousand and six)

     
 
    /Matthias Muller/
 
   
 
   
 
    /Helmut Friedel/
 
   
 
   
 
    /Johannes Reis/
 
   
 
   
 
    /s/ Dr. Dieter Gränicher/
 
   

A.Prot. 2006/35 GrD
The symbol ,,XXXXXXXXXX“ is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

A. Prot. 2006/35



--------------------------------------------------------------------------------



 



Schedule 1
Definitions
The terms listed hereinafter in alphabetical order shall have the following
meaning:

     
Baumgartner und Kollegen Audit Report
  Shall have the meaning set out in Section B.8.1
 
   
Adjustment Amount
  Shall have the meaning set out in Section B.4.2
 
   
Authorizations
  Shall have the meaning set out in Section B.9.15
 
   
Business Day
  Shall have the meaning set out in Section B.22.7
 
   
Closing
  Shall have the meaning set out in Section B.6.1
 
   
Closing Date
  Shall have the meaning set out in Section B.6.1
 
   
Closing Declaration
  Shall have the meaning set out in Section B.6.1
 
   
Closing Financial Statements
  Shall have the meaning set out in Section B.8.3
 
   
Confidential Information
  Shall have the meaning set out in Section B.9.11g
 
   
Constructive Dividend (verdeckte
Gewinnausschüttung)
  has the meaning provided for in Section 8 para 3 of the German Corporate
Income Tax Act (Körperschaftssteuergesetz) and as interpreted by the relevant
case law of the German Tax courts (Finanzgerichte) and the Federal Fiscal Court
(Bundesfinanzhof) and the practice of the German Tax authorities as from time to
time amended and modified

 



--------------------------------------------------------------------------------



 



     
Contested Claim
  Shall have the meaning set out in Section B.14.2b
 
   
Contribution Margin
  Shall have the meaning set out in Schedule B.4.7
 
   
Critical Contracts
  Shall have the meaning set out in Section B.9.10
 
   
Damage
  shall mean any damage in the common meaning.
 
   
Draft Closing Financial Statement
  Shall have the meaning set out in Section B.8.1
 
   
Earnout Period
  Shall have the meaning set out in Schedule B.4.7
 
   
Earnout Price
  Shall have the meaning set out in Section B.4.7
 
   
Effective Date
  Shall have the meaning set out in Section B.3.2
 
   
Employment Agreements
  Shall have the meaning set out in Section B.6.3e.aa
 
   
Environmental Contamination
  Means any pollutants, contaminants or other hazardous materials that are
existing in the soil, groundwater, surface water or in buildings and are
required to be cleaned up or contained pursuant to any Environmental Law
applicable to the relevant property.
 
   
Environmental Law
  Means any legal requirements relating to pollution or protection of human
health or the environment including any law or regulation relating to emissions,
discharges, releases or threatened releases of materials or environmental
concern or otherwise relating to the manufacturing, processing,

 



--------------------------------------------------------------------------------



 



     
 
  distribution, use, treatment, storage, disposal, transport or handling of
materials of environmental concern
 
   
Escrow Agent
  Shall have the meaning set out in Section B.4.4
 
   
Excluded Liabilities
  Shall have the meaning set out in Section B.13.2
 
   
German GAAP
  Shall have the meaning set out in Section B.8.1
 
   
Hazardous Materials
  Means any pollutant, contaminant, waste or chemical or any toxic, radioactive,
ignitable, corrosive, reactive or otherwise hazardous substance or material
 
   
Holdback Amount
  Shall have the meaning set out in Section B.4.4
 
   
Indemnified Persons
  Shall have the meaning set out in Section B.10.1
 
   
Initial Purchase Price
  Shall have the meaning set out in Section B.4
 
   
Intellectual Property
  shall mean any intellectual property in the common meaning.
 
   
Keynote
  Keynote Systems Inc., a corporation established under the laws of Delaware,
USA, registered office at 15 East North Street, City of Dover, County of Kent,
Delaware, USA
 
   
Material Adverse Change
  The business has been conducted in the ordinary course with the due care of a
prudent business man and no events, conditions or circumstances have occurred
which individually or in the aggregate have

 



--------------------------------------------------------------------------------



 



     
 
  had or will have a material adverse effect on the conditions (financial or
otherwise), business activities and operations, the assets (including intangible
assets such as intellectual property), the net worth or the financial and
earnings position and prospects of SIGOS.
 
   
Material Contracts
  Shall have the meaning set out in Section B.9.8a
 
   
Materials of Environmental Concern
  Include chemicals, pollutants, contaminants, wastes, asbestos, toxic
substances, petroleum and petroleum products and any other substance that is
currently regulated by an environmental law or that is otherwise a danger to
health, reproduction or the environment
 
   
Non-Competition Agreements
  Shall have the meaning set out in Section B.6.3e.bb
 
   
Non-Disclosure Agreement
  Shall have the meaning set out in Section B.19
 
   
Notice of Claims
  Shall have the meaning set out in Section B.14.1
 
   
Other Contracts
  Shall have the meaning set out in Section B.9.9
 
   
Party/Parties
  Shall mean Sellers and/or Purchaser individually or jointly
 
   
Principal Amount 1
  Shall have the meaning set out in Section B.4.3a
 
   
Principal Amount 2
  Shall have the meaning set out in Section B.4.3b

 



--------------------------------------------------------------------------------



 



     
Principal Amount 3
  Shall have the meaning set out in Section B.4.3c
 
   
Principal Amount 4
  Shall have the meaning set out in Section B.4.3d
 
   
Principal Amount 5
  Shall have the meaning set out in Section B.4.3e
 
   
Principal Amount 6
  Shall have the meaning set out in Section B.4.3f
 
   
Principal Amount 7
  Shall have the meaning set out in Section B.4.3g
 
   
Principal Amounts
  Shall have the meaning set out in Section B.4.3g
 
   
Purchase Agreement
  Shall have the meaning set out in the Preamble
 
   
Purchaser
  Shall mean Keynote Germany Holding GmbH
 
   
Purchaser Bank Account
  Shall have the meaning set out in Section B.4.5b
 
   
Real Property Lease Contracts
  Shall have the meaning set out in Section B.9.18
 
   
Release Date
  Shall have the meaning set out in Section B.16.1
 
   
Representative
  Shall have the meaning set out in Section B.17.
 
   
Revenue
  Shall have the meaning set out in Schedule B.4.7.
 
   
Sale Shares
  Shall have the meaning set out in Section B.2

 



--------------------------------------------------------------------------------



 



     
Second Holdback Amount
  Shall have the meaning set out in Section B.4.4
 
   
Second Release Date
  Shall have the meaning set out in Section B.16.2
 
   
Seller 1
  Shall mean Johannes Reis
 
   
Seller 2
  Shall mean Helmut Friedel
 
   
Seller 3
  Shall mean Erich Weikert
 
   
Seller 4
  Shall mean Johann Banken
 
   
Seller 5
  Shall mean Adil Kaya
 
   
Seller 6
  Shall mean Martin Löhlein
 
   
Seller 7
  Shall mean Norbert Neumeister
 
   
Sellers Bank Account
  Shall have the meaning set out in Section B.4.5B.4.5a
 
   
Sellers’ Knowledge
  Shall mean he actual knowledge of each Seller after reasonable inquiry by such
Seller.
 
   
Shareholder Damage
  Shall have the meaning set out in Section B.14.1
 
   
SIGOS IP Rights Agreements
  Shall have the meaning set out in Section B.9.11b
 
   
SIGOS-Licensed IP Rights
  means SIGOS IP Rights that are not SIGOS-Owned IP Rights and that are licensed
to SIGOS by a third party on a non-exclusive basis.
 
   
SIGOS-Owned IP Rights
  means SIGOS IP Rights that are owned or exclusively licensed to SIGOS

 



--------------------------------------------------------------------------------



 



     
Tax
  shall mean any tax in the common meaning.
 
   
Total Earnout Price
  Shall have the meaning set out in Section B.4.7
 
   
Total Purchase Price
  Shall have the meaning set out in Section B.4
 
   
Total SIGOS Assets
  Shall have the meaning set out in Section B.4.2
 
   
Total SIGOS Liabilities
  Shall have the meaning set out in Section B.4.2
 
   
Transaction Expenses
  Shall have the meaning set out in Section B.22.4
 
   
Transfer
  Shall mean the transfer and acquisition of the Sale Shares from the Sellers to
the Purchaser.
 
   
Uncontested Claim
  Shall have the meaning set out in Section B.14.2a
 
   
Unsatisfied Amount
  Shall have the meaning set out in Section B.15

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED
Schedule 4.7
Earnout Schedule
     1. Certain Definitions. As used in this Schedule A, the following terms
have the meanings set forth below. Capitalized terms used herein and not
otherwise defined herein shall have the meanings given such terms in that
certain Agreement for the Sale and Purchase and Transfer of All Shares in SIGOS
Systemintegration GmbH (the “Agreement”), dated March 30, 2006, by and among
Keynote Germany Holding GmbH, a German limited liability company (“Keynote”) and
the Sellers (as defined in the Agreement).
     “Business Unit” means the business unit of Keynote that will, after the
Closing, consist of the business SIGOS.
     “Contribution Margin” means, with respect to any applicable period,
XXXXXXXXXX.
     “Direct Expenses” means, the expenses related to the Business Unit,
including

  (i)   All compensation-related expenses, including payroll taxes, insurance
costs and commissions/bonuses, if any, of all employees working directly in the
Business Unit;     (ii)   All facilities-related expenses incurred by Keynote
for housing employees and/or data center equipment in Germany or elsewhere,
which are specifically a part of the Business Unit;     (iii)   Sales
commissions paid out to Keynote field salespeople (NAMs) for selling the
Business Unit’s products and services, which for this calculation shall be
XXXXXXXXXX;     (iv)   Cost of revenues of the Business Unit associated with its
products and services including but not limited to XXXXXXXXXX, and including any
value-added taxes;     (v)   Miscellaneous operating expenses incurred directly
by the Business Unit including but not limited to on-going travel and
entertainment expenses, marketing programs, trade shows, sales collateral
development etc; and     (vi)   Other costs that are mutually agreed to by both
parties.

     Direct Expenses shall not include:
     (A) expenses related to amortization of intangible assets required to be
incurred by Keynote that is associated with the acquisition of SIGOS by Keynote;

 



--------------------------------------------------------------------------------



 



     (B) allocations of Keynote corporate overhead expenses such as XXXXXXXXXX
not directly attributable to the Business Unit;
     (C) Direct Expenses, described above, for Keynote Wireless Perspective, and
other mobile/wireless business units acquired by Keynote during the Earnout
Period; and
     (D) corporate taxes and trade taxes on pre-tax income, as defined by German
GAAP.
     “Earnout Period” means XXXXXXXXXX.
     “Revenue” means, revenue that is attributable to the products and services
of the SIGOS Business Unit that could be XXXXXXXXXX and subject to the
following:
     (i) Revenues shall not include XXXXXXXXXX;
     (ii) Revenues shall not include XXXXXXXXXX;
     (iii) Revenues shall not include XXXXXXXXXX;
     (iv) Revenues will not include XXXXXXXXXX; and
     (v) Revenues will not include XXXXXXXXXX.
     2. Payment of Earnout. If both (A) Revenue for the Earnout Period is
XXXXXXXXXX, and (B) Contribution Margin for the Earnout Period is XXXXXXXXXX,
then the total Earnout Payment shall equal XXXXXXXXXX, subject to the following:
          (a) If the Contribution Margin for the Earnout Period is XXXXXXXXXX,
the Total Earnout amount shall be XXXXXXXXXX; and
          (b) If, for XXXXXXXXXX financial quarters during the Earnout Period,
the Contribution Margin is XXXXXXXXXX, the Total Earnout Amount shall be
XXXXXXXXXX.
The symbol “XXXXXXXXXX” is used to indicate that a portion of the exhibit has
been omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.

 